Exhibit 10.1

[***] = Certain information contained in this document, marked by brackets, has
been omitted because it is both not material and would be competitively harmful
if publicly disclosed.

 

Execution Version

Confidential

 

EXCLUSIVE LICENSE AND COLLABORATION AGREEMENT

 

by and between

 

FORTY SEVEN, INC.

and

ONO PHARMACEUTICAL CO., LTD.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Execution Version

Confidential

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

ARTICLE I        DEFINITIONS

 

1

 

 

 

ARTICLE II       LICENSES

 

16

 

 

 

2.1

 

License Grant to Ono

 

16

2.2

 

Sublicensing by Ono

 

16

2.3

 

Forty Seven Retained Rights

 

17

2.4

 

Licenses to Forty Seven

 

17

2.5

 

No Implied License

 

18

2.6

 

Ono Covenants

 

18

2.7

 

Forty Seven Covenants

 

18

2.8

 

Upstream Agreements

 

19

2.9

 

Third Party Agreements

 

20

2.10

 

[***]

 

21

2.11

 

Rights in Bankruptcy

 

21

2.12

 

Subcontractors

 

21

2.13

 

[***]

 

21

 

 

 

ARTICLE III       GOVERNANCE

 

21

 

 

 

3.1

 

JSC; Formation and Purpose

 

21

3.2

 

Membership and Procedures

 

23

3.3

 

Decision-Making

 

24

3.4

 

Expenses

 

25

3.5

 

Working Groups

 

25

3.6

 

Liaison

 

25

3.7

 

Discontinuation of the JSC

 

26

 

 

 

ARTICLE IV       DEVELOPMENT

 

26

 

 

 

4.1

 

Overview

 

26

4.2

 

Development in the Respective Territories

 

27

4.3

 

Global Studies

 

28

4.4

 

Data

 

29

4.5

 

Compliance

 

30

4.6

 

Records, Reports and Information

 

30

 

 

 

i

--------------------------------------------------------------------------------

Execution Version

Confidential

 

ARTICLE V       REGULATORY MATTERS

 

31

 

 

 

5.1

 

Overview; Diligence

 

31

5.2

 

Regulatory Activities

 

31

5.3

 

Regulatory Data and Regulatory Approvals

 

32

5.4

 

Rights of Reference

 

32

5.5

 

Safety; Adverse Event Reporting

 

33

5.6

 

No Harmful Actions

 

33

5.7

 

Notification of Threatened Action

 

33

5.8

 

Recalls

 

34

5.9

 

Sunshine Reporting Laws

 

34

 

 

 

ARTICLE VI       COMMERCIALIZATION

 

34

 

 

 

6.1

 

Global Commercialization Strategy

 

34

6.2

 

Commercialization in the Respective Territories

 

35

6.3

 

Communications

 

36

6.4

 

Marketing and Promotional Literature

 

36

6.5

 

Diversion

 

36

6.6

 

Trademarks

 

37

 

 

 

ARTICLE VII       MANUFACTURING AND SUPPLY

 

39

 

 

 

7.1

 

Manufacturing Coordinators

 

39

7.2

 

Clinical Supply

 

39

7.3

 

Commercial Supply

 

40

7.4

 

Related Substances

 

40

7.5

 

Delivery.

 

40

 

 

 

ARTICLE VIII       MEDICAL AFFAIRS

 

41

 

 

 

8.1

 

Generally

 

41

8.2

 

Medical Affairs Plan

 

41

8.3

 

Investigator Sponsored Clinical Study

 

41

 

 

 

ARTICLE IX        FINANCIAL TERMS

 

42

 

 

 

9.1

 

Upfront Payment

 

42

9.2

 

Milestone Payments

 

42

9.3

 

Royalties on Net Sales.

 

43

9.4

 

Royalty Payments and Reports.

 

43

9.5

 

Global Common Costs, Manufacturing Cost and Other Reimbursements

 

44

9.6

 

Remittance

 

45

9.7

 

Late Payments

 

45

9.8

 

Taxes

 

45

9.9

 

Records; Audits

 

46

ii

--------------------------------------------------------------------------------

Execution Version

Confidential

 

 

 

 

ARTICLE X       INTELLECTUAL PROPERTY

 

47

 

 

 

10.1

 

Inventorship

 

47

10.2

 

Ownership.

 

47

10.3

 

Disclosure

 

47

10.4

 

Invention Assignment

 

47

10.5

 

Right to Practice Joint Technology

 

47

10.6

 

Prosecution of Patents

 

48

10.7

 

Patent Term Extensions in the Ono Territory

 

50

10.8

 

Infringement of Patents by Third Parties

 

51

10.9

 

Infringement of Third Party Patents in the Ono Territory

 

53

10.10

 

Patent Marking

 

53

10.11

 

Patent Oppositions and Other Proceedings

 

53

10.12

 

Patent Challenge

 

54

 

 

 

ARTICLE XI       CONFIDENTIALITY

 

54

 

 

 

11.1

 

Nondisclosure

 

54

11.2

 

Authorized Disclosure

 

55

11.3

 

Publications

 

56

11.4

 

Publicity

 

56

 

 

 

ARTICLE XII       REPRESENTATIONS, WARRANTIES, & COVENANTS

 

58

 

 

 

12.1

 

Mutual Representations and Warranties

 

58

12.2

 

Forty Seven Representations and Warranties.

 

58

12.3

 

Ono Representation, Warranty and Covenant

 

59

12.4

 

Limitation on Warranties; No Implied Warranties

 

60

 

 

 

ARTICLE XIII       INDEMNIFICATION AND INSURANCE

 

60

 

 

 

13.1

 

Indemnification by Forty Seven

 

60

13.2

 

Indemnification by Ono

 

60

13.3

 

Indemnification Procedures

 

61

13.4

 

Non-Exclusive Remedy

 

61

13.5

 

Limitation of Liability

 

61

13.6

 

Insurance.

 

61

 

 

 

ARTICLE XIV       TERM AND TERMINATION

 

62

 

 

 

14.1

 

Term

 

62

14.2

 

Termination for Convenience

 

62

14.3

 

Termination for Breach

 

63

14.4

 

Termination for Insolvency

 

63

14.5

 

Forty Seven Rights upon Termination of the Agreement

 

63

14.6

 

Survival

 

65

iii

--------------------------------------------------------------------------------

Execution Version

Confidential

 

 

 

 

ARTICLE XV       DISPUTE RESOLUTION

 

65

 

 

 

15.1

 

Disputes

 

65

15.2

 

Arising Between the Parties

 

65

15.3

 

Binding Arbitration

 

66

15.4

 

Patent and Trademark Dispute Resolution

 

67

 

 

 

ARTICLE XVI       OTHER PROVISIONS

 

67

 

 

 

16.1

 

Governing Law

 

67

16.2

 

Performance Through Affiliates

 

67

16.3

 

Force Majeure

 

67

16.4

 

Assignment

 

68

16.5

 

Severability

 

68

16.6

 

Notices

 

68

16.7

 

Time of the Essence

 

69

16.8

 

Entire Agreement; Amendments

 

69

16.9

 

Relationship of the Parties

 

69

16.10

 

Waiver

 

69

16.11

 

Third Party Beneficiaries

 

69

16.12

 

Further Assurances

 

69

16.13

 

Counterparts

 

70

16.14

 

Anti-Bribery and Anti-Corruption.

 

70

16.15

 

Interpretation

 

70

 

 

 

iv

--------------------------------------------------------------------------------

Execution Version

Confidential

 

EXCLUSIVE LICENSE AND COLLABORATION AGREEMENT

This Exclusive License and Collaboration Agreement (this “Agreement”) effective
as of July 10, 2019 (the “Effective Date”), is by and between Forty Seven, Inc.,
a Delaware corporation with an address at 1490 O'Brien Drive, Suite A, Menlo
Park, CA 94025, United States (“Forty Seven”), and Ono Pharmaceutical Co., Ltd.,
a company organized and existing under the laws of Japan, with an address at
8-2, Kyutaromachi 1-chome, Chuo-ku, Osaka 541-8564, Japan (“Ono”).  Forty Seven
and Ono may be referred to herein each as a “Party” and collectively as the
“Parties”.

RECITALS

WHEREAS, Forty Seven is currently conducting research and development of its
proprietary anti-CD47 antibodies, including Hu5F9-G4, for the treatment of
cancer and other indications;

WHEREAS, Ono is a pharmaceutical company with experience in research,
manufacturing, developing and commercializing pharmaceutical products in and
outside Japan;

WHEREAS, Ono wishes to obtain exclusive license and rights to develop, seek
regulatory approval for, manufacture, market and sell such anti-CD47 antibodies
in the Ono Territory, as more fully described below, and Forty Seven wishes to
grant such license and rights to Ono as set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the Parties hereby agree as follows:

ARTICLE I
DEFINITIONS

1.1“Adverse Event” means any adverse medical occurrence in a patient or clinical
investigation subject to whom a Licensed Antibody is administered and which
could but does not necessarily have a causal relationship with such Licensed
Antibody, including any unfavorable and unintended sign (including an abnormal
laboratory finding, for example), symptom, or disease temporally associated with
the administration of such Licensed Antibody, whether or not considered related
to Licensed Antibody administration.

1.2“Affiliate” means, with respect to a Person, an individual, trust, business
trust, joint venture, partnership, corporation, association, or other legal
entity that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with such Person.  For
purposes of this definition, “control” and, with correlative meanings, the terms
“controlled by” and “under common control with” means (a) the possession,
directly or indirectly, of the power to direct the management or policies of a
legal entity, whether through the ownership of voting securities or by contract
relating to voting rights or corporate governance, or (b) the ownership,
directly or indirectly, of more than fifty percent (50%) of the voting
securities or other ownership interest of a legal entity.

1

--------------------------------------------------------------------------------

Execution Version

Confidential

 

1.3“Antibody” means any antibody or antigen binding fragment thereof (including
any bispecific or multi-specific antibody, single chain antibody or domain
antibody) and/or similar antigen binding protein, whether polyclonal,
monoclonal, human, humanized, chimeric, murine, synthetic or from any other
source.

1.4“Applicable Laws” means any federal, state, local, national, and
supra-national laws, statutes, rules, and/or regulations, including any rules,
regulations, guidance, guidelines, or requirements of Regulatory Authorities,
national securities exchanges, or securities listing organizations, that may be
in effect from time to time during the Term and apply to a particular activity
hereunder, including laws, regulations, and guidelines governing the import,
export, Development, Manufacture, Commercialization of, or Medical Affairs
Activities relating to, any Product in or for the applicable jurisdiction.

1.5“ASEAN Countries” means Brunei, Cambodia, Indonesia, Laos, Malaysia, Myanmar,
Philippines, Singapore, Thailand, and Vietnam.

1.6“Attack Action” has the meaning set forth in Section 10.11.1.

1.7“Bankruptcy Code” has the meaning set forth in Section 2.11.

1.8“Bankruptcy Laws” has the meaning set forth in Section 2.11.

1.9“Biosimilar Product” means, with respect to a Product sold by Ono (or any of
its Affiliates or Sublicensees) in a particular country, any product that (a)
(i) is approved for sale in such country in reliance on or by reference to the
prior Regulatory Approval of such Product as determined by the applicable
Regulatory Authority or (ii) is approved for sale in such country as
structurally similar to such Product as determined by the applicable Regulatory
Authority; (b) is approved as an interchangeable substitute for such Product in
such country; and (c) is sold by a Third Party that is not a Sublicensee of Ono
(or any of its Affiliates) and did not acquire such product from a chain of
distribution that included any of Ono or any of its Affiliates or
Sublicensees.  “Biosimilar Product” includes any biosimilar, follow-on biologic
or generic biological product, as those terms are commonly understood under
Title VII of the United States Patient Protection and Affordable Care Act (also
known as the Biologics Price Competition and Innovation Act), the Hatch-Waxman
Act, EU Directive 2004/27/EC, the PFSB/ELD Notification No. 0304007 dated March
4, 2009 and any successor legislation or regulations relating thereto, and all
similar foreign legislation with regard to the foregoing.

1.10“[***]” has the meaning set forth in Exhibit D.

1.11“Business Day” means a day that is not a Saturday, Sunday, a day on which
banking institutions in Tokyo, Japan, or San Francisco, California, are required
by law to remain closed, or a day within Forty Seven’s corporate holidays (for
Forty Seven’s obligations) or Ono’s corporate holidays (for Ono’s obligations).

1.12“Calendar Quarter” means each successive period of three (3) consecutive
calendar months ending on March 31, June 30, September 30, or December 31;
provided, however that (a) the first Calendar Quarter of the Term shall extend
from the Effective Date to the first to occur of March 31, June 30, September
30, or December 31 of the calendar quarter in which the Effective Date falls;
and (b) the last Calendar Quarter of the Term shall end upon the expiration or
termination of this Agreement.

2

--------------------------------------------------------------------------------

Execution Version

Confidential

 

1.13“Calendar Year” means each successive period of twelve (12) calendar months
commencing on January 1 and ending on December 31; provided however, that (a)
the first Calendar Year of the Term shall extend from the Effective Date to the
first December 31 of the calendar year in which the Effective Date falls; and
(b) the last Calendar Year of the Term shall end upon the expiration or
termination of this Agreement.

1.14“CD47” means the human transmembrane protein known as Cluster of
Differentiation 47, also known as integrin associated protein (IAP).

1.15“[***]” means [***].

1.16“Chairperson” has the meaning set forth in Section 3.2.2.

1.17“[***]” means those Patents set forth in Exhibit A.

1.18“Claims” has the meaning set forth in Section 13.1.

1.19“Clinical Study” means a clinical trial of a Licensed Antibody or Product in
humans, including a Phase 1 study, Phase 2 study, Phase 3 study, an Ono
post-registration study, a Forty Seven post-registration study or a Global
Study.

1.20“Commercialization” means any and all activities undertaken before and after
obtaining Regulatory Approval relating specifically to the pre-launch, launch,
promotion, marketing, sale, and distribution  (including importing, exporting,
transporting, customs clearance, warehousing, invoicing, handling, and
delivering a Product to customers) of such Product, including: (a) seeking
Pricing Approval for such Product, (b) strategic marketing, sales force
detailing, advertising, medical education, and market and product support within
the Field, and (c) all customer support, invoicing and sales activities within
the Field; but excluding in all cases Medical Affairs
Activities.  “Commercialize” means to engage in Commercialization activities.

1.21“Commercialization Plan” has the meaning set forth in Section 6.2.3.

1.22“Commercially Reasonable Efforts” means, with respect to a Party in the
performance of its obligations hereunder, (a) where such obligations relate to
the Development or Commercialization of a Product, the application by or on
behalf of such Party of a level of efforts that a similarly-situated
pharmaceutical company which is engaged in the development and commercialization
of pharmaceutical or biological products, as the case may be, would apply to
such activities in relation to a similar pharmaceutical or biological product
owned by it or to which it has exclusive rights, which product is at a similar
stage in its development or product life and is of similar market potential and
strategic value (in each case as compared to such Product) taking into account
efficacy, safety, expected labeling, price, the competitiveness of alternative
products in the marketplace sold by Third Parties, the patent and other
proprietary position of the product, the likelihood of regulatory approval given
the regulatory structure involved, the expected and actual profitability of the
product and other relevant factors, based on conditions then prevailing; and (b)
with respect to any other obligations, the same level of efforts as such Party
would apply if it were performing a similar obligation solely on its own behalf.

1.23“Competing Product” means [***].

1.24“Competing Program” has the meaning set forth in Section 2.10.1.

3

--------------------------------------------------------------------------------

Execution Version

Confidential

 

1.25“Composition of Matter” means, with respect to a Licensed Antibody, its
composition of matter or its molecular structure. It is confirmed that, as of
the Effective Date, [***].

1.26“Confidential Information” means all information of a confidential or
proprietary nature disclosed by a Party to the other Party under this Agreement,
including any such information related to any scientific, clinical, engineering,
manufacturing, marketing, financial, or personnel matters relating to a Party,
or related to a Party’s present or future products, sales, suppliers, customers,
employees, investors, business plans, Know-How, regulatory filings, data,
compounds, research projects, work in progress, future developments or business,
in all such cases whether disclosed in oral, written, graphic or electronic
form, and whether or not specifically marked as confidential or proprietary,
where under the circumstances in which such disclosure was made or given the
nature of information disclosed, a reasonable person would consider such
information confidential; provided, however, that in any event, Confidential
Information excludes any information that the receiving Party can show through
competent evidence: (a) is known by receiving Party at the time of disclosure,
and not through a prior disclosure by or on behalf of the disclosing Party; (b)
is or becomes properly in the public domain through no fault of the receiving
Party; (c) is subsequently rightfully disclosed to the receiving Party by a
Third Party who is not directly or indirectly under an obligation of
confidentiality to the disclosing Party; or (d) is developed by the receiving
Party independently of, and without reference to or use of, the information
received from the disclosing Party.  Confidential Information shall include: (i)
the terms and conditions of this Agreement (which shall be both Parties’
Confidential Information); and (ii) Confidential Information disclosed by either
Party pursuant to the Confidentiality Agreement.  

1.27“Confidentiality Agreement” means the One-Way Non-Disclosure Agreement
between the Parties dated February 8, 2017, as amended January 17, 2019.

1.28“Control” means with respect to any Know-How, Patent, or other intellectual
property right, possession of the right, whether directly or indirectly, and
whether by ownership, license, or otherwise, to grant a license, sublicense, or
other right to or under, such Know-How, Patent, or other intellectual property
right as provided for herein without violating the terms of any agreement or
other arrangements with any Third Party at the time when such license,
sublicense, or other right is first granted hereunder, subject to Section 2.9.2.

1.29“Cover” means, with respect to a Patent and a product, such Patent would
(absent a license thereunder or ownership thereof) be infringed by the
manufacture, use or sale of such product, provided, however, that in determining
whether a claim of a pending Patent application would be infringed, it shall be
treated as if issued in the form then currently being prosecuted.  “Covered” and
“Covering” shall have correlative meanings.

1.30“CREATE Act” has the meaning set forth in Section 10.6.7.

4

--------------------------------------------------------------------------------

Execution Version

Confidential

 

1.31“Data” means any and all scientific, technical, test, marketing, or sales
data pertaining to any Product that is Controlled by Forty Seven or its
Affiliates, or Ono, its Affiliates, and Sublicensees, including research data,
clinical pharmacology data, pre-clinical data, non-clinical data, CMC data,
clinical data (including clinical data and other related information generated
in compliance with standards regulated by the Clinical Data Interchange
Standards Consortium / CDISC), Safety Data, clinical study reports, or
submissions made in association with an IND or an MAA with respect to any
Product.

1.32“Development” means all development activities for the Product that are
directed to obtaining Regulatory Approval(s) of the Product, including all
non-clinical, preclinical, and clinical testing and studies of the Product;
toxicology, pharmacokinetic, and pharmacological studies; statistical analyses;
assay development; protocol design and development; all development activities
for and related to chemical, manufacture and control portion of any MAA; the
preparation, filing, and prosecution of any IND or MAA for the Product;
development activities directed to label expansion and/or obtaining Regulatory
Approval for one or more additional indications following initial Regulatory
Approval; development activities conducted after receipt of Regulatory Approval;
and all regulatory affairs related to any of the foregoing.  “Develop” and
“Developing” have correlative meanings.

1.33“Development Costs” means, with respect to any Development activities, all
costs incurred by or on behalf of either Party, as applicable, that are
reasonably and directly allocable to the conduct of such activities and shall
consist of the fully burdened internal and external costs actually incurred by
each Party, including costs of Product or any comparator drug used in such
activities.  

1.34“Development Plan” means the Global Development Strategy, the Ono
Development Plan, the Forty Seven Development Plan or the Global Study
Development Plan, as applicable.

1.35“Divest” means, for purposes of Section 2.10.2, the sale or transfer of
rights to the Competing Program to a Third Party such that neither Party nor any
of its Affiliates, Sublicensees or Forty Seven Partners have the right to
engage, and neither a Party nor any of its Affiliates, Sublicensees or Forty
Seven Partners in fact engage, in any management, governance or decision-making
activities in connection with such Competing Program. “Divestiture” shall have
the correlative meaning.

1.36“[***]” means [***].

1.37“Enrollment Threshold” has the meaning set forth in Section 4.3.1.

1.38“Exchange Rate” means the exchange rate as follows: (a) for Ono’s payment
pursuant to Sections 9.1, 9.2.1 and 9.2.2, the exchange rate published by
OANDA.com “The Currency Site” under the heading “FxHistory: historical currency
exchange rates” at www.OANDA.com/convert/fxhistory as of the applicable payment
date, and (b) for Ono’s payment pursuant to Section 9.3, the average of said
exchange rate during the relevant calendar month in the relevant Calendar
Quarter.

5

--------------------------------------------------------------------------------

Execution Version

Confidential

 

1.39“Executive Officers” means [***] or his or her designee in case of Forty
Seven, and [***] or his or her designee in case of Ono.

1.40“FDA” means the United States Food and Drug Administration or any successor
agency thereto.

1.41“Field” means [***].

1.42“First Commercial Sale” means, with respect to a country in the Ono
Territory, the first commercial sale under this Agreement by Ono, its
Affiliates, or its Sublicensees of any Product to a Third Party, which is not an
Affiliate or a Sublicensee of Ono, after obtaining all Regulatory Approval
legally required for such sale of the Product from the Regulatory
Authority.  For the avoidance of doubt, (i) sales of Products to an Affiliate or
Sublicensee of Ono shall not constitute a First Commercial Sale unless such
Affiliate or Sublicensee is an end user or prescriber of the Product and (ii)
complimentary delivery and delivery at nominal value of the Products for end use
or consumption as “named patient sales”, as “compassionate use” or through other
“patient access programs” shall not constitute a First Commercial Sale.

1.43“Fiscal Year” means Ono’s fiscal year, which runs from April 1 to March 31.

1.44“[***]” means [***].

1.45“Forty Seven Corporate Marks” has the meaning set forth in Section 6.6.2.1.

1.46“Forty Seven Development Plan” has the meaning set forth in Section 4.1.2.

1.47“Forty Seven Group” has the meaning set forth in Section 13.1.

1.48“Forty Seven Indemnitees” has the meaning set forth in Section 13.2.

1.49“Forty Seven Know-How” means all Know-How owned or Controlled by Forty Seven
or its Affiliates as of the Effective Date or during the Term which are
necessary or reasonably useful for the research, Development, Manufacture,
Commercialization, sale, distribution, importation, exportation, or use of a
Licensed Antibody or a Product, excluding (a) any such Know-How to the extent
relating to the Composition of Matter or method of manufacturing of any Antibody
(or other active ingredient) that is not a Licensed Antibody, and (b) Forty
Seven’s interest in any Joint Know-How.  For clarity, such Forty Seven Know-How
includes Know-How related to [***].

1.50“Forty Seven Partner” and “Forty Seven Partner Agreement” have the
respective meanings set forth in Section 4.4.3.

1.51“Forty Seven Patents” means all Patents, including those set forth in
Exhibit B, Controlled by Forty Seven or its Affiliates as of the Effective Date
or during the Term which Cover the research, Development, Manufacture, use,
sale, distribution, importation, exportation, or Commercialization of the
Licensed Antibody or Products in the Field, excluding (a) any such Patent to the
extent relating to the Composition of Matter or method of manufacturing of any
Antibody (or other active ingredient) that is not a Licensed Antibody and (b)
Forty Seven’s interest in any Joint Patents.

6

--------------------------------------------------------------------------------

Execution Version

Confidential

 

1.52“Forty Seven Manufactured Product” means any Product, other than a Hu5F9-G4
Product, for which Forty Seven has developed a GMP Manufacturing process.  For
clarity, a Forty Seven Manufactured Product is limited to such Product as
Manufactured using such GMP Manufacturing process.

1.53“Forty Seven Technology” means the Forty Seven Patents, Forty Seven Know-How
and Forty Seven’s interest in Joint Technology.  

1.54“Forty Seven Territory” means the world other than the Ono Territory.

1.55“GAAP” means generally accepted accounting principles of the United States.

1.56“GCP” means the current standards for clinical studies for pharmaceuticals,
as set forth in the International Conference on Harmonisation of Technical
Requirements for Registration of Pharmaceuticals for Human Use (“ICH”)
guidelines and applicable regulations promulgated thereunder, as amended from
time to time.

1.57“Global Commercialization Strategy” has the meaning set forth in Section
6.1.1.

1.58“Global Common Activities” has the meaning set forth in Section 4.3.4.

1.59“Global Common Costs” has the meaning set forth in Section 4.3.4.

1.60“Global Development Strategy” has the meaning set forth in Section 4.1.2.

1.61“Global Development Working Group” has the meaning set forth in Section 3.5.

1.62“Global Medical Affairs Strategy” has the meaning set forth in Section 8.2.

1.63“Global Registration Strategy” has the meaning set forth in Section 5.1.1.

1.64“Global Study” has the meaning set forth in Section 4.3.1.

1.65“Global Study Development Plan” has the meaning set forth in Section 4.3.4.

1.66“Global Study Proposal” has the meaning set forth in Section 4.3.2.

1.67“GLP” means the current standards for laboratory activities for
pharmaceuticals, as set forth in the FDA’s Good Laboratory Practice regulations
or the Good Laboratory Practice principles of the Organization for Economic
Co-Operation and Development, as amended from time to time, and such standards
of good laboratory practice as are required by the MHLW and other organizations
and Governmental Authorities in countries in which a Product is intended to be
sold, to the extent such standards are not less stringent than United States
Good Laboratory Practice.

7

--------------------------------------------------------------------------------

Execution Version

Confidential

 

1.68“GMP” means all Applicable Laws and guidelines applicable to Manufacture of
the Licensed Antibody or Product, including (a) the FD&C Act (21 U.S.C. 321 et
seq.); (b) relevant United States regulations in Title 21 of the United States
Code of Federal Regulations (including Parts 11, 210, and 211); (c) European
Community Directives 2001/83/EC and 2003/94/EC; (d) the EU Guidelines to Good
Manufacturing Practice Medicinal Products for Human and Veterinary Use, as set
out in Volume 4 of the European Commission’s Rules governing medicinal products
in the EU; (e) those standards required by the MHLW; (f) ICH, Q7 Good
Manufacturing Practice Guidance for Active Pharmaceutical Ingredients; (g)
similar standards and Applicable Laws to those in (a) through (f), as are in
effect at the time of Manufacture of the Licensed Antibody and/or Product; and
(h) all additional Regulatory Authority documents or regulations that replace,
amend, modify, supplant or complement any of the foregoing.

1.69“Governmental Authority” means any multinational, federal, national, state,
provincial, local or other entity, office, commission, bureau, agency, political
subdivision, instrumentality, branch, department, authority, board, court,
arbitral or other tribunal, official or officer, exercising executive, judicial,
legislative, police, regulatory, administrative or taxing authority or functions
of any nature pertaining to government.

1.70“[***]” means [***].

1.71“HHMI” means the Howard Hughes Medical Institute.

1.72“Hu5F9-G4” means the antibody having the protein sequence set forth in
Exhibit C.

1.73“Hu5F9-G4 Product” means any Product containing Hu5F9-G4.

1.74“IFRS” means International Financial Reporting Standards.

1.75“Improvement” shall mean (a) any modifications to the structure (including
by mutation, conjugation, ligation, post-translational modification or
otherwise), or (b) any enhancement or change in the formulation, ingredients,
preparation, presentation, means of delivery, dosage, packaging, or manufacture,
in each case of (a) and (b) of any Licensed Antibody or Product.

1.76 “IND” means an investigational new drug application filed with the FDA
pursuant to 21 CFR 312.20, a clinical trial notification filed with the PMDA, or
a corresponding filing required for the clinical testing in humans of a
pharmaceutical product, and all amendments and supplements thereto.  

1.77“Indemnified Party” has the meaning set forth in Section 13.3.

1.78“Indemnifying Party” has the meaning set forth in Section 13.3.

8

--------------------------------------------------------------------------------

Execution Version

Confidential

 

1.79“Investigator Sponsored Clinical Study” means a Clinical Study of a Licensed
Antibody or Product in the Field that is sponsored and conducted by a physician,
physician group or other Third Party not acting on behalf of a Party, its
Affiliates, Sublicensees or Forty Seven Partners and who does not have a license
from a Party, its Affiliates, Sublicensees or Forty Seven Partners to
Commercialize such Licensed Antibody or Product, pursuant to an IND owned by
such Third Party, and with respect to which a Party, its Affiliates,
Sublicensees or Forty Seven Partners provides clinical supplies of the Licensed
Antibody and Product, funding or other support for such Clinical Study.

1.80“Joint Know-How” means any Know-How (other than Forty Seven Know-How or Ono
Know-How) that is discovered, made or developed jointly by one or more employees
of Forty Seven or its Affiliates (or a Third Party acting on any of their
behalf) and one or more employees of Ono or its Affiliates (or a Third Party
acting on any of their behalf).

1.81“Joint Patent” means any Patent that is jointly owned by Forty Seven and Ono
during the Term which Cover the research, Development, Manufacture, use, sale,
distribution, importation, exportation, or Commercialization of the Licensed
Antibody or Products in the Field.

1.82“Joint Patent Costs” has the meaning set forth in Section 10.6.3.3.

1.83“Joint Patent Prosecuting Party” has the meaning set forth in Section
10.6.3.1.

1.84“Joint Technology” means the Joint Know-How and the Joint Patents.

1.85“JSC” has the meaning set forth in Section 3.1.

1.86“Know-How” means any non-public knowledge, experience, know-how, technology,
information, and data, trade secrets, formulas and formulations, processes,
techniques, unpatented inventions, methods, discoveries, specifications,
formulations, compositions, materials, ideas, and developments, protocols, test
procedures, and results, together with all documents and files embodying the
foregoing, but excluding any issued Patents to the extent claiming any of the
foregoing.

1.87“Knowledge” means, with respect to a Party, the actual knowledge of any of
such Party’s executive officers and employees.

1.88“Liaison” has the meaning set forth in Section 3.6.1.

1.89“Licensed Antibody” means any Antibody Controlled by Forty Seven during Term
that specifically binds to CD47, [***] Hu5F9-G4 [***].

1.90“Licensing Party” has the meaning set forth in Section 2.9.2.2.

1.91“[***]” means [***], as applicable.

1.92“[***]” means the [***] and the [***].

1.93“[***]” has the meaning set forth in Exhibit D.

9

--------------------------------------------------------------------------------

Execution Version

Confidential

 

1.94“[***]” has the meaning set forth in Exhibit D.

1.95“[***]” has the meaning set forth in Section 7.3.1.]

1.96“MAA” means a marketing authorization application or equivalent application
(including a new drug application or biological license application), and all
amendments and supplements thereto, filed with the applicable Regulatory
Authority.

1.97“Manufacture” and “Manufacturing” mean activities directed to manufacturing,
processing, filling, finishing, packaging, labeling, quality control, quality
assurance testing and release, post-marketing validation testing, inventory
control and management, storing and transporting any Product, including
oversight and management of vendors therefor.  For avoidance of doubt,
Manufacture excludes all development activities for and related to the chemical,
manufacture and control portion of an MAA.

1.98“Manufacturing Coordinator” has the meaning set forth in Section 7.1.

1.99“Manufacturing Costs” means, with respect to a particular Licensed Antibody
or Product (whether as active pharmaceutical ingredient or finished form)
supplied by Forty Seven pursuant to Section 7.2 or 7.3.3: (a) (i) if Forty Seven
or its Affiliate Manufactures the applicable Product, the fully-burdened costs
for such Manufacture; or (ii) if a Third Party Manufactures such Licensed
Antibody or Product, the actual acquisition cost paid by Forty Seven or its
Affiliate to such Third Party for the Manufacture of such Licensed Antibody or
Product (inclusive of all amounts paid by Forty Seven to such Third Party in
connection with such Manufacturing, or for amounts not specific to such
Manufacturing run, a reasonable allocation thereof) without mark-up; (b) in each
case, the external costs of insurance and transportation for such Licensed
Antibody or Product (including any customs charges and fees and taxes assessed
for the Ono Territory); and (c) [***].  For clarity, Manufacturing Costs shall
[***].  Notwithstanding the foregoing, Manufacturing Costs shall not include
costs and expenses incurred for Development activities for and related to
chemical, manufacture and control part of an MAA, which shall [***], unless such
activities are required solely for the Ono Territory and not the Forty Seven
Territory, in which case such costs and expenses shall be included in
Manufacturing Costs.  In the case of Manufacturing Costs made in one or more
currencies other than US Dollars, the amount of Manufacturing Costs in such
other currencies shall be converted into US Dollars in accordance with Forty
Seven’s accounting procedure, to the extent reasonable and consistently applied
by Forty Seven across all of its products and in accordance with US-GAAP.

1.100“Medical Affairs Activities” means: (a) the coordination of medical
information requests and field based medical liaisons with respect to Products
commercially launched in any Territory; and (b) those clinical studies conducted
in any Territory after Regulatory Approval of a Product has been obtained which
are neither intended nor designed to support a Regulatory Filing including
medical affairs studies, post marketing studies, and Investigator Sponsored
Clinical Studies.

1.101“Medical Affairs Plan” has the meaning set forth in Section 8.2.

1.102“[***] Agreement” has the meaning set forth in Exhibit D.

10

--------------------------------------------------------------------------------

Execution Version

Confidential

 

1.103“MHLW” means the Japanese Ministry of Health, Labour and Welfare and any
successor Governmental Authority having substantially the same function.

1.104“Net Sales” means, with respect to any Product, all gross revenue received
by Ono, its Affiliates, or Sublicensees, from the sale, transfer or other
disposition of such Product to an end user in the Ono Territory. Net Sales
excludes the following items (but only as they pertain to the making, using,
importing or selling of Product, are included in gross revenue, and are
separately accounted for):

[***]

Components of Net Sales shall be determined in the ordinary course of business
in accordance with IFRS, consistently applied throughout Ono.  For purposes of
determining when a sale of any Product occurs for purposes of calculating Net
Sales, the sale will be deemed to occur on the date of Ono’s shipment of the
Product to the customer or wholesaler.  No deductions will be permitted for
commissions paid to individuals or agents, nor for the cost of collections.  For
purposes of determining Net Sales, a “sale” shall not include transfers or
dispositions, at no cost or below cost, of Products for charitable,
pre-clinical, clinical, or regulatory purposes, including for purposes of
analytical testing, or for promotional samples or free goods.  Amounts invoiced
by Ono or its Affiliates or its Sublicensees for the sale of Products to or
among such Affiliates or Sublicensees for resale shall not be included in the
computation of Net Sales hereunder.

In the event that Ono sells a Product (a) to a Third Party in a bona fide arm’s
length transaction, for material consideration, in whole or in part, other than
cash (but excluding, for the avoidance of doubt, consideration in the form of
non-financial legal terms and conditions incident to sale), (b) to a Third Party
in other than a bona fide arm’s length transaction, or (c) with discounts of
Products that are disproportional to the discounts of other products sold by Ono
in conjunction with such Products, the Net Sales price for such Product shall be
deemed to be the standard invoice price then being invoiced by Ono in an arm’s
length transaction with similar customers in the Ono Territory.

If a Product either is sold in the form of a combination product containing both
a Licensed Antibody and one or more active ingredient(s) as separate molecular
entity(ies) that are not Licensed Antibodies (a “Combination Product”), the Net
Sales of such Product for the purpose of calculating royalties and sales-based
milestones owed under this Agreement for sales of such Product, shall be
determined as follows with respect to the country of sale: [***]  

1.105“[***]” has the meaning set forth in Section 2.13.2.

1.106“[***]” has the meaning set forth in Section 2.13.3.

1.107“New Intellectual Property” has the meaning set forth in Section 2.9.2.1.

1.108“[***]” means [***].

1.109“[***]” has the meaning set forth in Section 2.13.2.

1.110“Ono Development Plan” has the meaning set forth in Section 4.1.2.

11

--------------------------------------------------------------------------------

Execution Version

Confidential

 

1.111“Ono Group” has the meaning set forth in Section 13.2.

1.112“Ono Indemnitees” has the meaning set forth in Section 13.1.

1.113“Ono Know-How” means all Know-How owned or Controlled by Ono during the
Term (a) which is necessary or reasonably useful for the research, Development,
Manufacture, Commercialization, sale, distribution, importation, exportation or
use of a Licensed Antibody or a Product, and (b) which is actually used by Ono
or its Affiliates at any time during the Term for research, Development,
Manufacture, use, sale, distribution, importation, exportation or
Commercialization of a Licensed Antibody or Product for the Ono Territory,
excluding (i) any such Know-How to the extent relating to the Composition of
Matter or method of manufacturing of any Antibody (or other active ingredient)
that is not a Licensed Antibody and (ii) Ono’s interest in any Joint Know-How.

1.114“Ono Patents” means all Patents Controlled by Ono during the Term which
Cover the research, Development, Manufacture, use, sale, distribution,
importation, exportation, or Commercialization of the Licensed Antibody or the
Products in the Field, excluding (a) any such Patent to the extent relating to
the Composition of Matter or method of manufacturing of any Antibody (or other
active ingredient) that is not a Licensed Antibody and (b) Ono’s interest in any
Joint Patents.

1.115“Ono Technology” means the Ono Patents, Ono Know-How and Ono’s interest in
Joint Technology.

1.116“Ono Territory” means Japan, South Korea, Taiwan and the ASEAN Countries.

1.117“Opt-In Request” has the meaning set forth in Section 4.3.3.

1.118“Opt-In Period” has the meaning set forth in Section 4.3.3.

1.119“Patents” means (a) all patents, certificates of invention, applications
for certificates of invention, priority patent filings, and patent applications
(including provisional patent applications); (b) any renewals, divisions, or
continuations (in whole or in part) of any of such patents, certificates of
invention and patent applications, and any all patents or certificates of
invention issuing thereon; and (c) any and all reissues, reexaminations,
extensions, supplementary protection certificates, substitutions, confirmations,
registrations, revalidations, revisions, and additions of or to any of the
foregoing.

1.120“Person” means any individual, corporation, association, partnership
(general or limited), joint venture, trust, estate, limited liability company,
limited liability partnership, unincorporated organization, government (or any
agency or political subdivision thereof) or other legal entity or organization.

12

--------------------------------------------------------------------------------

Execution Version

Confidential

 

1.121“Pivotal Trial” means a Clinical Study that is intended to be a basis of
Regulatory Approval by the applicable Regulatory Authority and to provide an
adequate basis for physician labeling, as described in 21 C.F.R. 312.21(c), as
amended from time to time, or the corresponding regulations in jurisdictions
other than the United States.  Any clinical trial or portion thereof that is
designated in the protocol or deemed by a Party or its Affiliates or
Sublicensees as Phase 2b or Phase 3 and is intended to (a) establish that the
product is safe and efficacious for its intended use, (b) define
contraindications, warnings, precautions and adverse reactions that are
associated with the product in the dosage range to be prescribed, and (c)
support Regulatory Approval for such product, or a similar Clinical Study
prescribed by the relevant Regulatory Authorities shall be deemed to be a
Pivotal Trial.

1.122“PMDA” means the Japanese Pharmaceuticals and Medical Devices Agency, or
any successor agency thereto.

1.123“Pricing Approval” means the approval, agreement, determination or
governmental decision establishing the list price for the Product to be paid by
the applicable insurance provider and the individual end-consumer or patient.

1.124“[***]” has the meaning set forth in Section 4.3.4.

1.125“Product” means any pharmaceutical product consisting of or containing a
Licensed Antibody, whether dosage form is same or different, whether formulation
is same or different, whether mode of administration is same or different, and
whether alone or in combination with one or more other therapeutically active
ingredients.

1.126“Product Trademark” has the meaning set forth in Section 6.6.1.1.

1.127“Prosecuting Party” has the meaning set forth in Section 10.6.5.

1.128“Recall” has the meaning set forth in Section 5.8.

1.129“Registration Plan” has the meaning set forth in Section 5.1.1.

1.130“Regulatory Approval” means any approval, product and establishment
license, registration, or authorization of any Regulatory Authority required for
the manufacture, use, storage, import, transport, or Commercialization of a
Licensed Antibody or Product in accordance with Applicable Laws, excluding
Pricing Approval.

1.131“Regulatory Authority” means any applicable government regulatory authority
involved in granting approvals for the Manufacture, Commercialization,
reimbursement, and/or pricing of a Licensed Antibody or Product.  

1.132“Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights (other than Patent(s)) conferred by any Regulatory Authority
with respect to a pharmaceutical product, including orphan drug exclusivity, new
chemical entity exclusivity, data exclusivity, or pediatric exclusivity.

13

--------------------------------------------------------------------------------

Execution Version

Confidential

 

1.133“Regulatory Filings” means all documentation, correspondence, submissions,
and notifications submitted to or received from a Regulatory Authority that are
necessary or reasonably useful in order to Manufacture, Develop or Commercialize
the Product in the Field.  For the avoidance of doubt, Regulatory Filings
include, with respect to each Product, all INDs, MAAs, Regulatory Approvals, and
amendments and supplements of any of the foregoing, as well as the contents of
any minutes from meetings (whether in person or by audio conference or
videoconference) with a Regulatory Authority.

1.134“Responding Party” has the meaning set forth in Section 11.3.1.

1.135“[***]” has the meaning set forth in Section 2.13.1.

1.136“[***]” means [***].

1.137“Royalty Term” has the meaning set forth in Section 9.3.2.

1.138“Safety Data” means Data related solely to any adverse drug experiences and
serious adverse drug experience as such information is reportable to Regulatory
Authorities.  Safety Data also includes “adverse events”, “adverse drug
reactions”, and “unexpected adverse drug reactions” as defined in the ICH
Harmonised Tripartite Guideline for Clinical Safety Data Management: Definitions
and Standards for Expedited Reporting.

1.139“SEC” has the meaning set forth in Section 11.4.3.

1.140“[***]” has the meaning set forth in Section 2.13.1.

1.141“[***]” means [***].

1.142“[***]” means [***].

1.143“[***]” has the meaning set forth in Exhibit D.

1.144“[***]” means [***].

1.145“Subcontractor” has the meaning set forth in Section 2.2.2.

1.146“Sublicensee” means either a Third Party or an Affiliate of Ono, in each
case which is granted a sublicense by Ono (whether directly or through multiple
tiers) to any of the Forty Seven Technology to Develop, use, Manufacture, have
Manufactured, sell, offer for sale, distribute, import and export or otherwise
Commercialize the Licensed Antibody and the Product in the Field in the Ono
Territory pursuant to Section 2.2.1.  For clarity, “Sublicensee” excludes any
Subcontractor.

1.147“Submitting Party” has the meaning set forth in Section 11.3.1.

1.148“Sunshine Reporting Laws” has the meaning set forth in Section 5.9.

1.149“[***]” has the meaning set forth in Exhibit D.

14

--------------------------------------------------------------------------------

Execution Version

Confidential

 

1.150“Tax” or “Taxes” means (a) any taxes, assessments, fees, including income,
profits, gross receipts, net proceeds, sales, alternative or add on minimum, ad
valorem, turnover, property, personal property (tangible and intangible),
environmental, stamp, leasing, lease, user, duty, franchise, capital stock,
transfer, registration, license, withholding, social security (or similar),
unemployment, disability, payroll, employment, social contributions, fuel,
excess profits, occupational, premium, windfall profit, severance, estimated, or
other charge of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not and (b) any liability for the payment
of any amounts of the type described in clause (a) as a result of the operation
of law or any express obligation to indemnify any other person.

1.151“Tax Residence Certificate” has the meaning set forth in Section 9.8.3.

1.152“Technology Transfer Completion” has the meaning set forth in Section
7.3.1.

1.153“Term” has the meaning set forth in Section 14.1.

1.154“Territory” means Ono Territory or Forty Seven Territory, as applicable.

1.155“Third Party” means a Person other than Ono, Forty Seven, or their
respective Affiliates.

1.156“Upstream Agreements” means the agreements listed in Exhibit D, as such
agreements may be amended from time to time.

1.157“Upstream Licensor” means a counterparty to an Upstream Agreement or such
counterparty’s licensor (directly or indirectly) of any of the Forty Seven
Patent or Forty Seven Know-How.

1.158“Valid Claim” means: (a) a claim of an issued and unexpired Patent included
within the Forty Seven Patents, which has not been permanently revoked or
declared unenforceable or invalid by an unappealable or unappealed decision of a
court or other appropriate body of competent jurisdiction, and that has not been
abandoned, disclaimed, denied, or admitted to be invalid or unenforceable
through reissue, re-examination, or disclaimer or otherwise; or (b) a claim of a
pending patent application included within the Forty Seven Patents, which claim
has not been cancelled, withdrawn or abandoned, nor been pending for more than
[***] from the earliest filing date to which such patent application or claim is
entitled.

1.159“Withholding Tax Action” has the meaning set forth in Section 9.8.5.

1.160“Working Group” has the meaning set forth in Section 3.5.

15

--------------------------------------------------------------------------------

Execution Version

Confidential

 

ARTICLE II
LICENSES

2.1License Grant to Ono.  

2.1.1Subject to the terms and conditions of this Agreement, Forty Seven hereby
grants to Ono an exclusive license (or sublicense, as applicable), with the
right to sublicense through multiple tiers (subject to Section 2.2), under the
Forty Seven Technology to research, Develop, use, Manufacture, have
Manufactured, sell, offer for sale, distribute, import and export or otherwise
Commercialize the Licensed Antibodies and the Products in the Field in the Ono
Territory.  

2.1.2Upon Ono’s reasonable request in writing and solely with Forty Seven’s
prior written consent on a case-by-case basis, not to be unreasonably withheld,
delayed or conditioned, Forty Seven shall grant to Ono, subject to the terms and
conditions of this Agreement, a non-exclusive, royalty-free license (or
sublicense, as applicable), under the Forty Seven Technology to Manufacture or
have Manufactured the Licensed Antibodies and the Products in the Forty Seven
Territory solely for Development and Commercialization in the Field in the Ono
Territory.  

2.1.3Upon Ono’s reasonable request in writing, Forty Seven shall grant to Ono,
subject to the terms and conditions of this Agreement, a non-exclusive,
royalty-free license (or sublicense, as applicable), under the Forty Seven
Technology to conduct non-clinical testing of the Licensed Antibodies and/or the
Products, including process research, in countries in the Forty Seven Territory
solely for Development and Commercialization in the Field in the Ono
Territory.  

2.2Sublicensing by Ono.  

2.2.1Subject to the terms and conditions of this Agreement, Ono shall have the
right to sublicense the rights granted to it under Section 2.1 to:

2.2.1.1any of its Affiliates without Forty Seven’s consent, provided that (a)
Ono provides Forty Seven with prior notice of the name of the Affiliate and the
rights to be sublicensed, and (b) any such sublicense granted by Ono to an
Affiliate shall terminate if (i) such entity is no longer an Affiliate of Ono
and (ii) Ono or such entity does not obtain Forty Seven’s prior written consent
to continue such sublicense, which consent shall not be unreasonably withheld,
delayed or conditioned; and

2.2.1.2Third Parties solely with the prior written consent of Forty Seven,
except as set forth in Section 2.2.2;

provided that, for any sublicense granted by Ono under this Section 2.2.1, (a)
such Affiliate or Third Party shall agree in writing to comply with the terms
and conditions of this Agreement that are applicable to activities by such
Affiliate and Third Party under such sublicense; (b) Ono shall remain fully
liable for the performance of such Affiliate and Third Party in connection with
this Agreement; and (c) Ono shall provide Forty Seven with a copy of each
agreement with any Third Party pursuant to which a sublicense is granted
pursuant to this Section 2.2.1, from which Ono may redact any terms unrelated to
this Agreement.  

16

--------------------------------------------------------------------------------

Execution Version

Confidential

 

2.2.2Subject to the terms and conditions of this Agreement, Ono shall have the
right to sublicense the rights granted to it under Section 2.1 to Third Parties
that (a) are solely performing services on behalf of, or for the benefit of, Ono
or its Affiliates or Sublicensees in connection with Ono’s or its Affiliates’ or
Sublicensees’ efforts to Develop, use, Manufacture, have Manufactured, sell,
offer for sale, distribute, import and export or otherwise Commercialize the
Licensed Antibodies and the Products in the Ono Territory (or in the Forty Seven
Territory, to the extent permitted pursuant to Sections 2.1.2 and 2.1.3) in
accordance with the terms of this Agreement, including for example, academic
institutions, clinical trial sites, investigators, contract research
organizations, Third Party Manufacturers, co-promotion partner or any similar
independent contractors, and (b) in each case, are not granted any rights to use
such sublicensed rights for any other purposes and will obtain no rights to any
Licensed Antibody or Product in connection with the exercise of such sublicensed
rights (each such Third Party, a “Subcontractor”), provided that any such
sublicense shall be made pursuant to a written agreement that is consistent with
this Agreement, including the intellectual property and confidentiality
provisions hereof. Ono shall identify its Subcontractors to Forty Seven upon
request by Forty Seven.

2.3Forty Seven Retained Rights. Forty Seven hereby expressly retains, for itself
and its Affiliates and Forty Seven Partners:

2.3.1the rights under the Forty Seven Technology to exercise its rights and
perform its obligations under this Agreement and the Upstream Agreements,
whether directly or through one or more Affiliates or licensees (other than Ono)
or subcontractors, including Forty Seven’s obligations to Manufacture and supply
Hu5F9-G4 Product and Forty Seven Manufactured Product;

2.3.2the rights to Manufacture and have Manufactured the Licensed Antibodies and
Products (and to perform and have performed Development activities related to
such Manufacturing) in the Ono Territory, solely for Development and
Commercialization in the Forty Seven Territory and fulfillment of its
obligations to Manufacture and supply Hu5F9-G4 Product and Forty Seven
Manufactured Product; and

2.3.3all rights to practice, and to grant licenses, under the Forty Seven
Technology outside of the scope of the licenses granted in Section 2.1, and the
exclusive right to practice the Forty Seven Patents and Forty Seven Know-How
worldwide with respect to compounds and products other than the Licensed
Antibodies and Products.

2.4Licenses to Forty Seven.  

2.4.1Ono hereby grants to Forty Seven, subject to the terms and conditions of
this Agreement, an exclusive, royalty-free license, with the right to sublicense
through multiple tiers, under the Ono Technology to use, research, Develop,
Commercialize, Manufacture, have Manufactured, import, export and otherwise
exploit the Licensed Antibodies and Products in the Forty Seven Territory.

17

--------------------------------------------------------------------------------

Execution Version

Confidential

 

2.4.2Ono hereby grants to Forty Seven, subject to the terms and conditions of
this Agreement, a non-exclusive, royalty-free license, with the right to
sublicense through multiple tiers, under the Ono Technology to Manufacture, have
Manufactured and import the Licensed Antibodies and Products (and to perform and
have performed Development activities related to such Manufacturing) in the Ono
Territory, solely in connection with the performance of its obligations and
exercise of its rights hereunder, including fulfillment of its obligations to
Manufacture and supply Hu5F9-G4 Product and Forty Seven Manufactured Products.

2.5No Implied License.  Neither Party grants to the other Party any rights or
licenses in or to any intellectual property, whether by implication, estoppel,
or otherwise, other than the license rights that are expressly granted under
this Agreement.

2.6Ono Covenants.

2.6.1Ono covenants that, during the Term, it shall not practice any Forty Seven
Technology outside the scope of the licenses expressly granted by Section
2.1.  All Know-How and materials disclosed or provided under this Agreement by
or on behalf of Forty Seven shall be used by Ono solely for the purposes of
performing its obligations or exercising the licenses and rights expressly
granted herein.

2.6.2Ono covenants that, during the Term, it shall not and shall cause its
Affiliates and Sublicensees not to (a) Develop or Manufacture any Product in the
Forty Seven Territory, except to the extent permitted under Sections 2.1.2 and
2.1.3, (b) Commercialize or conduct Medical Affairs Activities for any Product
in the Forty Seven Territory, or (c) knowingly assist any Third Party in
undertaking any activity described in subclause (a) or (b) above. For clarity,
the foregoing shall not prevent Ono or its Affiliates or Sublicensees from
filing for and prosecuting  Regulatory Approval in the Forty Seven Territory for
one or more products (which shall not be  Product(s) or Competing Product(s)) to
be used in combination with a Licensed Antibody (including by cross-referencing
an IND or MAA with respect to such Licensed Antibody in accordance with Section
5.4) and Commercializing and conducting Medical Affairs Activities for such
product in the Forty Seven Territory for use in combination with such Licensed
Antibody, provided that Ono and its Affiliates and Sublicensees shall not
conduct any other Development activity with respect to such Licensed Antibody
(including conducting any Clinical Study with such Licensed Antibody in the
Forty Seven Territory) other than the non-clinical testing of the Licensed
Antibodies and/or the Products as permitted under Ono’s license rights set forth
in Section 2.1.3, without Forty Seven’s prior written consent, not to be
unreasonably withheld, delayed or conditioned.

2.6.3[***].

2.7Forty Seven Covenants.  

2.7.1Forty Seven hereby covenants that, during the Term, it shall not practice
any Ono Technology that is outside the scope of the license expressly granted by
Section 2.4.  All Know-How or materials disclosed or provided under this
Agreement by or on behalf of Ono shall be used by Forty Seven solely for the
purposes of performing its obligations or exercising the licenses and rights
expressly granted herein.

18

--------------------------------------------------------------------------------

Execution Version

Confidential

 

2.7.2Forty Seven hereby covenants that, during the Term, it shall not and will
cause its Affiliates and Forty Seven Partners not to (a) Develop any Product in
the Ono Territory, except to the extent permitted under Forty Seven’s retained
rights set forth in Section 2.3; (b) Commercialize or conduct Medical Affairs
Activities for any Product in the Ono Territory; or (c) knowingly assist any
Third Party in undertaking any activity described in subclause (a) or (b)
above.  For clarity, the foregoing shall [***], provided that Forty Seven and
its Affiliates and Forty Seven Partners shall [***].

2.7.3[***].

2.7.4Forty Seven hereby covenants that it shall not (i) terminate any Upstream
Agreement to the extent relating to any Licensed Antibody or Product in the Ono
Territory,  (ii) assign any Upstream Agreement or any obligation of Forty Seven
thereunder, except in connection with an assignment of this Agreement in its
entirety pursuant to Section 16.4, or (iii) change any  term and condition of
any Upstream Agreement that is expected to adversely impact Ono’s exercise of
its license rights granted in Section 2.1.1 (it being confirmed that [***]), in
each of case (i), (ii) or (iii), without the prior written consent of Ono, not
to be unreasonably withheld, delayed or conditioned.

2.7.5Forty Seven hereby covenants that it shall use Commercially Reasonable
Efforts to [***].

2.8Upstream Agreements.

2.8.1To the extent that any rights granted to Ono under this Agreement are
Controlled by Forty Seven pursuant to an Upstream Agreement, (a) such rights are
subject to the terms and conditions of such Upstream Agreement, and (b) Ono
agrees to comply with such terms and conditions.

2.8.2Without limiting the generality of Section 2.8.1:  

2.8.3Ono acknowledges that any sublicense granted to Ono under the [***], unless
otherwise agreed in writing by [***]. Ono further acknowledges that any further
sublicense of such rights to a Third Party, including contract manufacturers, is
limited to certain Third Parties approved by [***], and shall not purport to
grant any such sublicense to any Third Party that has not been approved by
[***].

2.8.4Solely to the extent that Ono (or its Affiliate or Sublicensee) elects to
[***], Ono hereby grants (and will cause such Affiliate or Sublicensee to grant)
to Forty Seven such rights [***].

2.8.5[***].      

19

--------------------------------------------------------------------------------

Execution Version

Confidential

 

2.9Third Party Agreements

2.9.1Existing Intellectual Property. Each Party shall be solely responsible for
any and all amounts due to any Third Party under any agreement entered into by
and between such Party or its Affiliates and such Third Party prior to the
Effective Date relating to such Party’s and its Affiliates’ intellectual
property due to the other Party’s use of such intellectual property in
accordance with this Agreement.  

2.9.2New Intellectual Property.  

2.9.2.1If a Party identifies during the Term any intellectual property of a
Third Party (a) directed to one or more Licensed Antibodies or Products in the
Territory that (i) is necessary or useful for Manufacture, use or
Commercialization of a Licensed Antibody or Product and (ii) is not Controlled
by either Party, or (b) relates to any anti-CD47 Antibody (the intellectual
property described in subclauses (a) and (b), “New Intellectual Property”), then
such Party promptly shall notify the other Party through appropriate working
group established by the JSC hereof in writing prior to acquiring or obtaining
license under such New Intellectual Property.  In such event, Forty Seven shall
have the first right to acquire or obtain a world-wide license to such
intellectual property and to negotiate the terms and conditions for acquisition
of or obtaining license under such New Intellectual Property, but shall keep Ono
reasonably informed of such negotiations in a timely manner and duly consider
Ono’s comments with respect thereto. In the event that Forty Seven elects not to
acquire or obtain license under such New Intellectual Property or fails to
acquire or obtain license under such New Intellectual Property within [***]
following the initial notice mentioned in this Section, then Ono may proceed to
acquire or obtain license under such New Intellectual Property.

2.9.2.2If a Party (the “Licensing Party”) acquires or obtains rights (whether by
license or acquisition) under any New Intellectual Property from a Third Party
pursuant to Section 2.9.2.1 that is subject to royalty, milestone or other
payment obligations to such Third Party with respect to the exercise of such
rights in the other Party’s Territory, then the Licensing Party shall so notify
such other Party and shall disclose to such other Party a true, complete and
correct written description of such payment obligations. If such other Party
agrees in writing to reimburse the Licensing Party for a reasonable portion (as
mutually agreed by the Parties in writing)  of any upfront fee, milestone
payments, royalties or other amounts (A) due to such Third Party by reason of
the acquisition by, grant to, or exercise by or under the authority of, the
non-Licensing Party of such rights with respect to such New Intellectual
Property and (B) that are paid or owing by the Licensing Party in connection
therewith, the rights to such New Intellectual Property shall be deemed included
in the Forty Seven Technology (where Forty Seven is the Licensing Party) or Ono
Technology (where Ono is the Licensing Party); provided, however, that the
non-Licensing Party’s obligation to reimburse such amounts shall be limited to
those payment obligations as disclosed by the Licensing Party pursuant to the
first sentence of this Section 2.9.2.2.  For clarity, if the non-Licensing Party
does not agree in writing to reimburse the Licensing Party for such amounts as
set forth above, then the applicable New Intellectual Property shall not be
included in the Forty Seven Technology or Ono Technology, as applicable,
hereunder.

2.9.2.3The Licensing Party shall notify the other Party in writing within [***]
of acquiring or licensing any New Intellectual Property, which notice shall
specify the applicable terms and conditions, including any payments therefor .

20

--------------------------------------------------------------------------------

Execution Version

Confidential

 

[***]

2.10[***].

2.11Rights in Bankruptcy.  All licenses and similar use rights granted under or
pursuant to any Section of this Agreement are and will otherwise be deemed to be
for purposes of Section 365(n) of the United States Bankruptcy Code (Title 11,
U.S. Code), as amended (the “Bankruptcy Code”), and of any comparable or similar
laws and regulations in any other country or jurisdiction (collectively, such
laws and regulations with the Bankruptcy Code, the “Bankruptcy Laws”), licenses
of rights to “intellectual property” as defined under Section 101(35A) of the
Bankruptcy Code.  The Parties agree that the applicable Party, as licensees or
sublicensees of such rights under this Agreement, will retain and may fully
exercise all of its rights and elections under the applicable Bankruptcy Laws.
The Parties further agree that, in the event of the commencement of a bankruptcy
proceeding by or against a Party under the applicable Bankruptcy Laws, the other
Party will be entitled to a complete duplicate of (or complete access to, as
appropriate) such intellectual property and all embodiments of such intellectual
property (including supporting materials such as files relating to prosecution
or enforcement), which, if not already in such other Party’s possession, will be
promptly delivered to it upon its written request thereof.  Any agreements
supplemental to this Agreement will be deemed to be “agreements supplementary
to” this Agreement for purposes of Section 365(n) of the Bankruptcy Code and all
similar provisions of the other Bankruptcy Laws.

2.12Subcontractors.  Either Party may engage Third Party subcontractors in the
performance of its obligations or exercise of its rights hereunder, subject to
Section 2.2.2, provided that the activities of any such Third Party
subcontractors will be considered activities of such Party under this
Agreement.  The subcontracting Party will be responsible for ensuring compliance
by each such Third Party subcontractor with the terms of this Agreement, as if
such Third Party were such Party hereunder, and shall remain directly liable to
the other Party for any non-compliance with this Agreement by such Third Party
subcontractors.  

2.13[***]

ARTICLE III
GOVERNANCE

3.1JSC; Formation and Purpose.  Within [***] of the Effective Date, the Parties
will establish a joint steering committee (the “JSC”) to provide strategic
oversight and facilitate communication with respect to the Development,
Manufacturing, and Commercialization under this Agreement with respect to the
Licensed Antibodies and Products in the Field.  The Parties anticipate that the
JSC will not be involved in day-to-day implementation of such activities under
this Agreement. Except as otherwise provided herein, the role of the JSC will be
to:

3.1.1coordinate the management and implementation of the Parties’ Manufacturing,
Development (including regulatory matters), Commercialization and Medical
Affairs Activities under this Agreement;

21

--------------------------------------------------------------------------------

Execution Version

Confidential

 

3.1.2ensuring harmonization of the Development and Commercialization strategy
for the Licensed Antibodies and Products in the Ono Territory and the
Development and Commercialization strategy for the Licensed Antibodies and
Products in the Forty Seven Territory;

3.1.3review and provide comments with respect to the Development and
Commercialization strategy of (a) Forty Seven, its Affiliates and/or licensees
in the Forty Seven Territory and (b) Ono, its Affiliates and/or Sublicensees in
the Ono Territory, and any material updates or amendments thereto, including
those recommended by the Global Development Working Group;

3.1.4review, coordinate, and discuss the overall strategy for seeking Regulatory
Approval of the Products in the Field in the Parties’ respective Territories;

3.1.5review either Party’s Global Study Proposal pursuant to Section 4.3.2;

3.1.6review, discuss, and oversee the conduct of the Development Plans and
Commercialization Plans, including any amendments or revisions thereto;

3.1.7review relevant Data (including clinical data) and market metrics (e.g.,
sales, market share and prescriber perceptions) to track the progress toward
goals set forth in the Development Plans, Medical Affairs Plans and
Commercialization Plans;

3.1.8review and coordinate forecasting of Ono’s expected requirements for
Hu5F9-G4 Product and Forty Seven Manufactured Products and discuss any supply
chain issues;

3.1.9review progress reports provided by Forty Seven with respect to Development
activities by Forty Seven, its Affiliates and/or licensees, and by Ono with
respect to its Development activities by or on behalf of Ono;

3.1.10oversee the Manufacturing and supply relationship between the Parties with
respect to Manufacture of Hu5F9-G4 Product and Forty Seven Manufactured Product
in connection to Forty Seven’s supply obligations set forth in Sections 7.2 and
7.3;

3.1.11providing a forum for the Parties to discuss Commercialization of Products
in the Field worldwide, including coordination regarding Products positioning
and messaging, key opinion leader relationship management, Medical Affairs
Activities, and marketing and promotional materials for each Territory;

3.1.12oversee the Global Development Working Group and create and oversee any
subcommittees or other working groups as the JSC may deem appropriate;

3.1.13address any issues expressly delegated to the JSC under this Agreement;
and

3.1.14performing such other activities as the Parties determine to be the
responsibility of the JSC.

22

--------------------------------------------------------------------------------

Execution Version

Confidential

 

3.2Membership and Procedures.

3.2.1Membership.  Promptly after the Effective Date, each Party will designate
three (3) representatives with appropriate expertise to serve as members of the
JSC.  Each Party may replace its representatives on the JSC at any time upon
written notice to the other Party.

3.2.2Chairperson.  The JSC shall be co-chaired, with one (1) member of the JSC
designated by Forty Seven and one (1) member of the JSC designated by Ono (the
“Chairperson”), who will be responsible for organizing meetings, including, if
feasible, ensuring that objectives for each meeting are set and
achieved.  Either Party shall have the right to change its Chairperson by
written notice to the other Party.  Responsibility for running each meeting of
the JSC will alternate between the Chairpersons from meeting to meeting, with
Forty Seven’s Chairperson running the first meeting.

3.2.3Meetings.  Until the [***] of the First Commercial Sale of the first
Product in the Ono Territory, the JSC will hold meetings no less frequently than
twice per Calendar Year during the Term.  Thereafter, the JSC will hold meetings
no less frequently than once per Calendar Year.  Meetings of the JSC shall be
effective only if at least one (1) representative of each Party is present or
participating.  The JSC may meet either (a) in person at either Party’s
facilities or at such locations as the Parties may otherwise agree; or (b) by
audio or video teleconference, provided that at least one (1) meeting per
Calendar Year shall be held in person with the location to alternate between
Forty Seven’s and Ono’s offices, with the first such meeting to be held at Forty
Seven’s offices.  With the prior consent of the other Party’s representatives
(such consent not to be unreasonably withheld or delayed), each Party may invite
non-members to participate in the discussions and meetings of the JSC, provided
that such participants shall have no vote and shall be subject to the
confidentiality provisions set forth in Article XI.  Additional meetings of the
JSC may also be held with mutual agreement of the Parties, or as required under
this Agreement, and neither Party will unreasonably withhold, delay or condition
its consent to hold such an additional meeting.

3.2.4Limitation of Authority.  

3.2.4.1The JSC and its subcommittees will have only such powers as are
specifically delegated to it hereunder and will not be a substitute for the
rights of the Parties.  Without limiting the generality of the foregoing,
neither the JSC nor any of its subcommittees will have any power to amend this
Agreement, waive compliance with any obligation hereunder or determine whether
any breach hereunder has occurred.

3.2.4.2For clarity, the JSC does not have the authority to commit Forty Seven to
conduct or complete any activity of Forty Seven or its Affiliates or Forty Seven
Partners set forth in any Development Plan, which activities are included for
informational purposes only.  

23

--------------------------------------------------------------------------------

Execution Version

Confidential

 

3.3Decision-Making.

3.3.1The JSC will make good faith efforts to make all decisions on matters
before it by consensus.  Subject to the terms of this Section 3.3, actions to be
taken by the JSC shall be taken only following a unanimous vote, with each
Party’s representatives collectively having one (1) vote on behalf of such
Party.  For each meeting of the JSC, the attendance of at least one (1)
representative of each Party shall constitute a quorum.  Action on any matter
may be taken at a meeting, by teleconference, videoconference or by written
consent. If the JSC fails to reach unanimous consent on a particular matter
within [***] of a Party having requested a formal vote on such matter (or, if
such matter is urgent, within [***] of such request), then either Party may
submit such matter for resolution to the Executive Officers pursuant to Section
15.2, subject to Section 3.3.2.

3.3.2If the JSC is unable to reach a decision by unanimous vote pursuant to
Section 3.3.1 and the Executive Officers cannot unanimously agree on such matter
within [***] of such matter being submitted to them pursuant to Section 3.3.1
(or, if such matter is urgent, within [***] of such request), then, such dispute
shall be subject to this Section 3.3.2:

[***].

3.3.3Notwithstanding the foregoing, neither Party shall have the right to use
its deciding vote in Section 3.3.2 to decide on any of the following matters,
which shall be mutually agreed to by the Parties:

(a)the feasibility of a Clinical Study as a Global Study pursuant to Section
4.3.2;

(b)any matter that would conflict with a Global Study Development Plan (provided
that, to the extent that a Global Study Development Plan would require a Party
to take or refrain from any action in a manner that would constitute a violation
of Applicable Laws, the foregoing shall not require such Party to take or
refrain from such action);

(c)any matter that would materially adversely impact the safety, commercial
value or reputation of the Product in the other Party’s Territory;

(d)the imposition of any requirements on the other Party to undertake
obligations beyond those for which it is responsible, or to forgo any of its
rights, under this Agreement;

(e)the imposition of any requirements that the other Party take or decline to
take any action that would result in a violation of any Applicable Laws or any
agreement with any Third Party or the infringement of intellectual property
rights of any Third Party;

(f)any matter that would excuse such Party from any of its obligations under
this Agreement; or

(g)modifying the terms and conditions of this Agreement, including taking any
action to expand or narrow the responsibilities of the JSC.

24

--------------------------------------------------------------------------------

Execution Version

Confidential

 

3.3.4Notwithstanding anything to the contrary set forth herein,

(a)the decision-making Party shall make its decision in good faith, subject to
the terms and conditions of this Agreement;

(b)in no event may the decision-making Party unilaterally determine that it has
fulfilled any obligations hereunder or that the non-deciding Party has breached
any obligations hereunder; and

(c)each Party may not make a decision that would cause the other Party to be in
breach of a provision of any Upstream Agreement.

3.4Expenses.  Each Party will be responsible for all of its own travel and other
costs and expenses for its respective members, designees, and non-member
invitees to attend meetings of, and otherwise participate on, the JSC and any
subcommittees or working groups.

3.5Working Groups.  Upon mutual agreement, the Parties may establish other
committees or working groups (each, a “Working Group”) as they deem
appropriate.  These Working Groups shall report to the JSC depending on the
subject matter of such Working Group’s oversight.  Each Working Group shall have
equal number of representatives from each Party.  Working Group may be
established on an ad hoc basis for purposes of a specific project.  In no event
shall the authority of a Working Group exceed that of the JSC.  The Parties
agree to the establishment of a global development working group (the “Global
Development Working Group”) after the Effective Date. The Global Development
Working Group shall share and exchange enough information on such matters
reasonably in advance of planned JSC meetings so that the JSC members may make
enough preparation and have discussion in efficient and effective manner.

3.6Liaison.  

3.6.1Promptly after the Effective Date, each Party shall appoint an individual
who shall be an employee of such Party having appropriate qualification and
experience to act as the liaison for such Party (the “Liaison”).  Each Liaison
shall be responsible for coordinating and managing processes and interfacing
between the Parties on a day-to-day basis throughout the Term.  The Liaison will
ensure communication to the JSC of all relevant matters raised at any joint
subcommittees or working groups.  Each Liaison shall be permitted to attend
meetings of the JSC as a non-voting participant.  The Liaison shall be the
primary contact for the Parties regarding the activities contemplated by this
Agreement and shall facilitate all such activities hereunder.  Each Party may
replace its Liaison with an alternative employee at any time in its sole
discretion with prior written notice to the other Party. Each Liaison shall be
charged with creating and maintaining a collaborative work environment within
the JSC and its subcommittees.  Each Party will be responsible for all of its
own costs with respect to its Liaison.

25

--------------------------------------------------------------------------------

Execution Version

Confidential

 

3.6.2The Liaisons shall be responsible for (i) scheduling meetings of the JSC,
(ii) preparing and circulating an agenda in advance of each JSC meeting and
(iii) acting as secretary at each JSC meeting and preparing the draft minutes of
such JSC meeting, which shall provide a description in reasonable detail of the
discussions held at the meeting and a list of any actions, decisions or
determinations approved by the JSC.  Within [***] after each JSC meeting, the
drafting Liaison shall provide the draft minutes to the other Liaison for review
and comment.  The minutes shall be finalized by approval of all the members of
JSC.  Beginning with Forty Seven’s Liaison, such responsibilities shall
alternate between the Liaisons on a meeting-by-meeting basis after each JSC
meeting of the applicable committee.  

3.7Discontinuation of the JSC.  The activities to be performed by the JSC shall
solely relate to governance under this Agreement, and are not intended to be or
involve the delivery of services.  The JSC shall continue to exist until the
first to occur of: (a) the date when the Parties mutually agree to disband the
JSC, and (b) the date when either Party provides written notice to the other
Party of its intention to disband and no longer participate in the JSC.  Once
the Parties mutually agree or either Party has provided the other Party with
such written notice to disband the JSC, the JSC shall have no further
obligations under this Agreement; provided, however, that the Parties may
re-establish the new JSC after the disbandment of the former one upon the
request of either Party. After the disbandment of the JSC, each Party shall
designate a contact person for the exchange of information under this Agreement
or such exchange of information shall be made through the Liaison, and decisions
of the JSC shall be decisions as between the Parties, subject to the other terms
and conditions of this Agreement.  In the event the JSC is disbanded as provided
above, any decisions that are designated under this Agreement as being subject
to the review, discussion or decision-making of the JSC shall be subject to the
review, discussion or decision-making of the Parties directly.

ARTICLE IV
DEVELOPMENT

4.1Overview.

4.1.1Diligence.

4.1.1.1As between the Parties, Ono shall be solely responsible and shall have
sole discretion and control (at Ono’s sole cost and expense) for all
preclinical, clinical, and other Development activities (including regulatory
activities) with respect to Products in the Ono Territory. Ono shall use
Commercially Reasonable Efforts to Develop the Licensed Antibodies and Products
and obtain Regulatory Approval for the Products in the Field in each country in
the Ono Territory.  Without limiting the generality of the foregoing, Ono shall
use Commercially Reasonable Efforts to conduct its Development activities under
and in accordance with the Ono Development Plan.

4.1.1.2As between the Parties, Forty Seven shall be solely responsible and shall
have sole discretion and control (at Forty Seven’s sole cost and expense) for
all preclinical, clinical, and other Development activities (including
regulatory activities) with respect to Products in the Forty Seven Territory.

26

--------------------------------------------------------------------------------

Execution Version

Confidential

 

4.1.2Development Plans. Forty Seven shall prepare and present at the first JSC
meeting for discussion a global development strategy that sets forth the
high-level objectives and strategy (e.g., priority of target indications/tumor
types) for the Development of Licensed Antibodies and Products worldwide (such
strategy, and any amendments thereto, the “Global Development Strategy”). Within
[***] following the Effective Date, each Party will be responsible for preparing
a plan containing the strategy, activities and timeline for the Development of
the Licensed Antibodies and Products in its respective Territory (as updated
pursuant to this Section 4.1.2, the “Ono Development Plan” and “Forty Seven
Development Plan”).  Each Party’s Development Plan shall include a planning
horizon of [***] for all Clinical Studies and other Development activities with
respect to the Licensed Antibodies and Products that are planned or are being
conducted by such Party in its respective Territory, and to the extent
reasonably practicable and subject to Section 3.3.2, be aligned with the Global
Development Strategy.  Each Party will deliver to the JSC an update of the
relevant sections of its Development Plan no less frequently than [***] per
Calendar Year during the Term.  Subject to Section 4.1.1, Ono will be solely
responsible for all decisions regarding the day-to-day conduct of Development
within the Ono Territory.  Subject to Sections 3.2.4.2 and 4.3.5, Forty Seven
will be solely responsible for all decisions regarding the day-to-day conduct of
Development within the Forty Seven Territory.

4.1.3Review of Clinical Study Protocols; Updates.  Each Party shall provide to
the other Party directly, or through the JSC, with a reasonable opportunity to
review and comment upon a draft protocol synopsis for each of the Clinical
Studies occurring within its respective Territory and conducted by or on behalf
of it and the summary of any material modification of such draft protocol
synopsis.  Each Party shall provide regular updates to the JSC regarding the
Development of Licensed Antibodies and Products in its respective Territory.

4.2Development in the Respective Territories.

4.2.1Forty Seven shall be solely responsible and shall have sole discretion and
control (at Forty Seven’s sole cost and expense) for all non-clinical,
preclinical, clinical, and other Development activities (including regulatory
activities) with respect to Products in the Forty Seven Territory. For clarity,
to the extent the results of such activities are Controlled by Forty Seven or
its Affiliates, such results shall be deemed to be Forty Seven Know-How.     

4.2.2Ono shall be solely responsible and shall have sole discretion and control
(at Ono’s sole cost and expense) for all non-clinical, preclinical, clinical,
and other Development activities (including regulatory activities) with respect
to Products in the Ono Territory. For clarity, to the extent the results of such
activities are Controlled by Ono, its Affiliates or Sublicensees, such results
shall be deemed to be Ono Know-How.

4.2.3If the Parties jointly conduct a non-clinical, preclinical, clinical, and
other Development activities (including regulatory activities) with respect to
Products in the Territory, then the results of such activities shall be deemed
to be Joint Know-How.

27

--------------------------------------------------------------------------------

Execution Version

Confidential

 

4.3Global Studies.

4.3.1The Parties acknowledge that the Development of Licensed Antibodies and
Products on a global basis is desirable for maximizing the value of the
Products. As such, in addition to each Party’s Development rights in their
respective Territories as set forth in Sections 4.1 and 4.2, each Party may
participate, at its sole cost and subject to the remainder of this Section 4.3,
in one or more Clinical Study(ies) planned by the other Party or its Affiliates
or  Sublicensees to be conducted in such other Party’s Territory by
participating in such Clinical Study(ies) in its own Territory, provided that
such Clinical Study includes a sufficient number of study subjects in each
Party’s Territory to achieve Regulatory Approval in such Territory for the
relevant indication (with respect to each Territory and Clinical Study, the
“Enrollment Threshold”).  Each such Clinical Study in which both Parties will
participate in accordance with this Section 4.3 shall be deemed a “Global
Study”.  

4.3.2During the Term, if a Party intends to conduct in its Territory (i) a
Clinical Study (which is not an Pivotal Trial) that is eligible to be a Global
Study based on the applicable Enrollment Threshold or (ii) a Pivotal Trial, then
such Party shall inform the other Party in writing of such intention, specifying
(a) the Product and indication for such study that would support the filing of
an NDA for the Product with Regulatory Authorities in both the Forty Seven
Territory and the Ono Territory, as applicable, (b) study design, (c) planned
sample size, (d) study population, (e) study treatment, (f) primary endpoints,
(g) secondary endpoints, (h) study timeline, (i) planned study location and (j)
target timelines for study initiation (a “Global Study Proposal”).  In such
event, with respect to a Clinical Study (including a Pivotal Trial), the Parties
shall discuss in good faith through the JSC the feasibility of such Clinical
Study as a potential Global Study.

4.3.3Within [***] (or within a period otherwise agreed by the Parties in
writing) following the date of submission by one Party to the JSC of a Global
Study Proposal (the “Opt-In Period”), the other Party may notify the proposing
Party of its desire to participate in the applicable Clinical Study as part of a
Global Study by delivering to the proposing Party a written notice of such
request (an “Opt-In Request”). Upon receipt of the Opt-In Request, the proposing
Party shall determine whether to accept the other Party’s Opt-In Request based
on its good faith consideration of the JSC’s discussion pursuant to Section
4.3.2 and other relevant factors, and shall notify the other Party of its
determination within [***] of the proposing Party’s receipt of the Opt-In
Request; [***]. If the proposing Party does not receive an Opt-In Request for a
Global Study Proposal prior to the expiration of the applicable Opt-In Period,
or if the proposing Party notifies the other Party that it does not accept the
Opt-In Request for such Clinical Study within such [***] period, then each Party
shall have the right to proceed independently with respect to such Clinical
Study for such Product and indication in its own Territory, subject to the terms
and conditions of this Agreement, and such Clinical Study shall not be deemed to
be a Global Study.

28

--------------------------------------------------------------------------------

Execution Version

Confidential

 

4.3.4With respect to any Global Study Proposal for which an Opt-In Request is
accepted by the proposing Party pursuant to Section 4.3.3, the Parties shall
promptly prepare a draft development plan for such Global Study, and consider in
good faith and reflect each Party’s comments to the extent that such comments
are reasonably based on scientific, business, and/or other relevant
considerations, containing the regulatory and manufacturing strategy, activities
to be conducted by each Party, and timeline for the conduct of such Global Study
based on such Global Study Proposal, which plan shall, to the extent reasonably
practicable and subject to Section 3.3.2, be consistent with the Global
Development Strategy (such plan, and any amendments thereto, a “Global Study
Development Plan”). For clarity, a Global Study Development Plan may be amended
only by the Parties’ agreement. The Parties shall negotiate in good faith the
number of patients intended to be enrolled in such Global Study in its
respective Territory.  Each Party shall have the sole right to decide the number
of study subjects enrolled in such Global Study at sites within its Territory,
provided that such number meets or exceeds the applicable Enrollment Threshold
for such Global Study and Territory.  Each Global Study Development Plan shall
include the determination of a dosing regimen of the applicable Product(s) with
respect to the applicable target indication (including, as applicable, [***])
for such Global Study intended to obtain Regulatory Approval of such Product(s)
in each Party’s Territory.  Each Global Study Development Plan, as may be
updated by the Parties hereunder, shall form a part of this Agreement and shall
be deemed to be incorporated herein.  Under each such Global Study Development
Plan, each Party shall conduct such Global Study and related Development
activities in its respective Territory and shall bear its own costs in
connection therewith.  Notwithstanding the foregoing, each Party shall be
responsible for [***] as set forth in the Global Study Development Plan (with
respect to each Party, its “[***]”). [***].  

4.3.5 Each Party shall use Commercially Reasonable Efforts to conduct its
activities under each Global Study Development Plan, and shall report regularly
on the status and results of such activities through the JSC (or a subcommittee
or working group established by the JSC).  Subject to Section 4.2, all Data
arising from such Global Study Development Plan shall be shared between the
Parties in accordance with a data-sharing plan to be developed by the
JSC.  [***].

4.4Data

4.4.1Data Ownership.  As between the Parties, the Party generating any Data
shall own such Data, subject to the licenses and other rights granted by such
Party to the other Party under this Agreement with respect to the use of or
access to such Data.  

4.4.2Data Exchange. During the Term, and subject to Applicable Laws and good
scientific practice, each Party shall provide to the other Party promptly upon
reasonable request by such other Party to the extent not already provided and at
no additional cost to such other Party, electronic access to all Data generated
by or on behalf of the Party, its Affiliates or Sublicensees (and with respect
to Forty Seven Partners, Data generated by or on behalf of a Forty Seven Partner
from any Global Study or which a Forty Seven Partner has agreed to provide to
Ono in accordance with Section 4.4.3) with respect to and in the course of
conducting studies with respect to the Products (including all study reports
analyzing such Data), which are necessary or reasonably useful for such other
Party to obtain or maintain Regulatory Approval of such Products in its
respective Territory. For clarity, neither Party shall have any obligation to
provide any Data

29

--------------------------------------------------------------------------------

Execution Version

Confidential

 

beyond such Data in such Party’s Control at the time of such request (which Data
shall be provided in the format maintained by the providing Party, subject to
the following sentence), nor to conduct any analyses with respect to any such
Data; provided that, if certain Data that is requested by one Party is not
Controlled by the other Party at the time of such request, but subsequently
becomes Controlled by the requested Party, the requested Party shall provide
such Data in a timely manner. Any Data provided by one Party to the other Party
under this Section 4.4.2 shall be provided in the original language in which
such Data was generated, provided that, if such original language is not
English, then the Party supplying such Data shall also provide English
translations thereof at the receiving Party’s request [***]. The Parties will
cooperate and reasonably agree upon formats and procedures to facilitate the
orderly and efficient exchange of such Data. Subject to Sections 2.9.2.3 and
4.4.3, such other Party and its Affiliates and (sub)licensees shall have the
right to use and reference any such Data to obtain and maintain Regulatory
Approval for the Products and otherwise Commercialize the Products in its
respective Territory in accordance with the terms of this Agreement.

4.4.3Data from Forty Seven Partners. Ono acknowledges that Forty Seven may, in
its sole discretion, enter into one or more agreements with Third Parties and
grant such Third Parties a license to Develop and/or Commercialize the Products
in the Forty Seven Territory (each such Third Party, a “Forty Seven Partner” and
each such agreement, a “Forty Seven Partner Agreement”).  If Forty Seven enters
into a Forty Seven Partner Agreement, then Forty Seven’s obligation to share (a)
the Safety Data related to the Products generated by such Forty Seven Partner
and (b) [***], in each case of (a) and (b) for Ono’s use in the Ono Territory in
accordance with this Agreement shall be stipulated in such Forty Seven Partner
Agreement. [***].  

4.5Compliance.  Each Party shall perform its Development activities relating to
the Licensed Antibodies and Products in accordance with all Applicable Laws,
including good scientific and clinical practices under the Applicable Laws of
the country in which such activities are conducted.  

4.6Records, Reports and Information. Each Party shall maintain complete, current
and accurate records of all work conducted by it under each Development Plan,
and all Data resulting from such work.  Such records shall fully and properly
reflect all work done and results achieved in the performance of such
Development Plan in good scientific manner appropriate for regulatory
purposes.  Each Party shall document all preclinical studies, non-clinical
studies and Clinical Studies in formal written study reports according to
applicable national and international guidelines (e.g., ICH, GCP, GLP and
GMP).  Each Party shall have the right to review such records maintained by the
other Party at reasonable times, upon written request, which shall not exceed
once a year unless such request for review is required by (a) Applicable Laws or
(b) its voluntary CAPA initiative.  Each Party shall present reports in English
at the JSC meetings on its Development and regulatory activities with respect to
the Products, including any significant formal or informal meetings between such
Party and the Regulatory Authorities in its respective Territory, at a level of
detail to be agreed by the JSC; provided, however, that any such presentation
shall include at least a summary of the resulting Data for all preclinical
studies, non-clinical studies and all Clinical Studies conducted by such Party
with the Product, subject to Forty Seven’s obligations to its licensees and the
Upstream Agreements.

30

--------------------------------------------------------------------------------

Execution Version

Confidential

 

ARTICLE V
REGULATORY MATTERS

5.1Overview; Diligence.  

5.1.1The Parties shall discuss the regulatory strategy for the Products in their
respective Territories through the JSC in order to identify any material risk,
value and impact on regulatory assessment and labeling, in markets throughout
the world.  Forty Seven shall prepare and present at a JSC meeting for
discussion a global registration strategy for such Product for consistency of
content and labeling, and optimal filing timelines (parallel and staggered) for
markets throughout the world (such strategy, and any amendments thereto, the
“Global Registration Strategy”). Each Party’s registration plan for its
respective Territory (such plan, and any amendments thereto, the “Registration
Plan”) shall, to the extent reasonably practicable and subject to Section 3.3.2,
be aligned with the Global Registration Strategy. Each Party will deliver to the
JSC an update of the relevant sections of its Registration Plan no less
frequently than twice per Calendar Year during the Term.  Ono will be solely
responsible for all decisions regarding the day-to-day conduct of registration
activities within the Ono Territory.  Forty Seven will be solely responsible for
all decisions regarding the day-to-day conduct of registration activities within
the Forty Seven Territory.

5.1.2Ono shall be responsible for, and shall use Commercially Reasonable Efforts
to conduct, all regulatory activities relating to the Licensed Antibodies and
Products within the Ono Territory at its own cost, as further described in
Section 5.2, supported by Forty Seven as reasonably requested by Ono.  Ono shall
promptly provide to Forty Seven any and all material correspondence and key
filings with PMDA and other Regulatory Authorities in the Ono Territory, which
shall be translated into English.  

5.1.3Forty Seven shall be responsible for, and, solely to the extent set forth
in a Global Study Development Plan, shall use Commercially Reasonable Efforts to
conduct, all regulatory activities relating to the Licensed Antibodies and
Products within the Forty Seven Territory at its own cost, supported by Ono as
reasonably requested by Forty Seven. Forty Seven shall promptly provide to Ono
any and all material correspondence and key filings with FDA and other
Regulatory Authorities in the Forty Seven Territory.

5.2Regulatory Activities.  Ono, at its sole cost and expense and in accordance
with this Agreement and the requirements of all Applicable Laws, will use
Commercially Reasonable Efforts to take all actions necessary to prepare and
file all Regulatory Filings with respect to the Products required to obtain and
maintain Regulatory Approval for the Products in the Ono Territory.  Without
limiting the applicability of the foregoing and the remainder of this ARTICLE V,
Ono and Forty Seven, through the JSC, will keep the other Party reasonably
informed of all material events and developments occurring in the course of
obtaining Regulatory Approval in its own Territory. Neither Party shall file any
Regulatory Filings for Products in the other Party’s Territory, except as
reasonably necessary for Forty Seven to fulfill its Manufacturing and supply
obligations hereunder or as expressly permitted under Section 2.6.2 or 2.7.2.

31

--------------------------------------------------------------------------------

Execution Version

Confidential

 

5.3Regulatory Data and Regulatory Approvals.

5.3.1Regulatory Filings.  Each Party shall be solely responsible for preparing,
maintaining, formatting, and filing Regulatory Filings for Product(s) in its
respective Territory; provided that (a) to the extent reasonably practicable and
subject to Section 3.3.2, any such Regulatory Filing shall be aligned with the
Global Registration Strategy, and (b) Ono shall use Commercially Reasonable
Efforts to submit any MAA in the Ono Territory after receiving and considering
in good faith Forty Seven’s comments on the content of such MAA filing. Each
Party shall from time to time provide the other Party with an update on the
status of such Regulatory Filings and any material correspondences relating
thereto.

5.3.2Regulatory Meetings.  Each Party will provide the other Party with advance
notice of any formal, scheduled meetings with any Regulatory Authority in its
respective Territory (including any meetings related to the final positioning of
labeling and safety claims within the original and subsequent regulatory
submissions), and provide a brief description of the topics to be presented or
discussed at each such meeting, in English. Each Party shall be solely
responsible for responding to any material communications with Regulatory
Authorities with respect to any Product(s) in its respective Territory; provided
that, to the extent reasonably practicable, any such response shall be aligned
with the Global Registration Strategy.  Each Party may request the other Party
to be present in any meeting with a Regulatory Authority in its respective
Territory and, upon such request, such other Party shall use Commercially
Reasonable Efforts to cause its appropriate representative(s) to assist the
requesting Party in such meeting, whether in person or by
teleconference.  Promptly following any meeting with a Regulatory Authority with
respect to a Product, the Party receiving notice for such meeting shall provide
to the other Party the minutes of such meeting, in English.  

5.3.3Holder of Regulatory Filings.  Each Party will hold title to all Regulatory
Filings (including MAAs) and Regulatory Approvals with respect to the Products
in and for its respective Territory, except as may be required in connection
with the other Party’s exercise of its rights and performance of its obligations
hereunder with respect to the Manufacturing of Licensed Antibodies and Products;
provided, however, that, Ono shall file for and obtain Regulatory Filings and
Regulatory Approvals in such manner as may be required under Applicable Laws in
the Ono Territory to allow for the expeditious transfer thereof to Forty Seven
or Forty Seven’s designee pursuant to Section 14.5.4 upon certain terminations
of this Agreement.

5.4Rights of Reference.  Subject to Sections 2.9.2.3 and 4.4.3, each Party
hereby grants, at no cost, to the other Party and the other Party’s Affiliates,
Sublicensees and Forty Seven Partners the right to use, cross-reference, file or
incorporate by reference all Regulatory Filings pertaining to a Product
submitted by or on behalf of such granting Party (including its Affiliates,
Sublicensees and, to the extent Forty Seven has the right under the applicable
Forty Seven Partner Agreement to provide such rights to Ono and its Affiliates
and Sublicensees, Forty Seven Partners).  The receiving Party and its
Affiliates, Sublicensees and Forty Seven Partners may use such rights of
reference for the purpose of seeking, obtaining and maintaining Regulatory
Approval and Commercializing Products in its respective Territory and otherwise
performing its and their rights and obligations under this Agreement.

32

--------------------------------------------------------------------------------

Execution Version

Confidential

 

5.5Safety; Adverse Event Reporting.

5.5.1Pharmacovigilance and Safety Data. Forty Seven shall establish and
maintain, at Forty Seven’s sole cost and expense, a global drug safety database
for the Products.  Ono shall have the right to access from such global drug
safety database all Safety Data necessary for Ono to comply with all Applicable
Laws in the Ono Territory.  Ono may establish and maintain, at Ono’s sole cost
and expense, a local drug safety database for the Products in the Ono Territory.
Each Party will be responsible, at its sole cost and expense, for: (a)
collecting all pharmacovigilance and other Safety Data for the Products in its
respective Territory as required by Applicable Laws; and (b) reporting any such
pharmacovigilance and other Safety Data, including Adverse Events in its
respective Territory, to the applicable Regulatory Authorities in its respective
Territory, as appropriate to be in compliance with all Applicable Laws,
including reporting Safety Data to the other Party in XML files (or CIOMS
format) (in English) for entry into the global safety database.  Each Party
expressly acknowledges that the other Party may  provide information it receives
pursuant to this Section 5.5 to appropriate Regulatory Authorities within its
respective Territory by itself or through any of its Affiliates, Sublicensees
and Forty Seven Partners engaged in Development and Commercialization activities
of the Products in its respective Territory.

5.5.2Pharmacovigilance Agreement.  Within [***] following the Effective Date or
such other period as the Parties may agree (but in any case before the first IND
filing of the first Product in the Ono Territory), the Parties shall enter into
a mutually acceptable pharmacovigilance agreement setting forth the Parties’
respective obligations in detail regarding pharmacovigilance and the exchange of
Safety Data during the period before the First Commercial Sale of the first
Product in the Ono Territory. Further, at least [***] before the estimated date
of the first Regulatory Approval of the first Product in the Ono Territory, the
Parties shall amend such pharmacovigilance agreement to set forth the Parties’
respective obligations in the detail regarding pharmacovigilance and the
exchange of Safety Data during the period after the First Commercial Sale of the
first Product in the Ono Territory.

5.6No Harmful Actions.  If a Party reasonably believes that the other Party is
taking or intends to take any action with respect to a Product that could
reasonably be expected to have a material adverse impact upon the regulatory
status of any Product in such Party’s Territory, then such Party may bring the
matter to the attention of the JSC and the Parties shall seek in good faith to
promptly resolve such concern.

5.7Notification of Threatened Action.  Each Party shall notify the other Party
within [***] of any information it receives regarding any threatened or pending
action, inspection, or communication by any Regulatory Authority which may
affect the safety or efficacy claims of any Product or the continued Development
or Commercialization of any Product.  Upon receipt of such information, the
Parties shall promptly consult with each other in an effort to arrive at a
mutually acceptable procedure for taking appropriate action.

33

--------------------------------------------------------------------------------

Execution Version

Confidential

 

5.8Recalls. If a recall, withdrawal, or correction (including the dissemination
of relevant information) of any Product in a Party’s Territory is required by a
Regulatory Authority of competent jurisdiction, or if a recall, withdraw, or
correction of a Product in its respective Territory is deemed advisable by such
Party in its sole discretion, then such Party shall so notify the other Party no
later than [***] in advance of the earlier of (a) initiation of a recall,
withdrawal, or correction, or (b) the submission of plans for such an action to
a Regulatory Authority.  Any such recall, withdrawal, or correction shall be
referred to herein as a “Recall”.  Promptly after being notified of a Recall,
each Party shall provide the other Party with such assistance in connection with
such Recall as may be reasonably requested by such other Party.  All costs and
expenses in connection with a Recall in a Party’s Territory, including the costs
and expenses related to the dissemination of relevant information, shall be
borne by such Party unless such Party proves that such Recall is required due to
(i) the other Party’s breach of the representations, warranties, covenants or
obligations under this Agreement and/or violation of Applicable Laws or (ii) the
intentional misconduct or negligent acts by the other Party; provided that, with
respect to a Recall of Licensed Antibody or Product that is supplied by or on
behalf of Forty Seven pursuant to a supply agreement entered into between the
Parties pursuant to Section 7.2 or 7.3.3, the provisions of such supply
agreement shall solely apply.  Each Party shall handle exclusively the
organization and implementation of all Recalls of Products in its respective
Territory.

5.9Sunshine Reporting Laws.  Each Party acknowledges that the other Party may be
subject to national, state, local, and international laws, regulations, and
rules related to the tracking and reporting of payments and transfers of value
provided to health care professionals, health care organizations, and other
relevant individuals and entities (collectively, “Sunshine Reporting Laws”), and
agrees to provide the other Party with all information regarding such payments
or transfers of value by such Party as necessary for such other Party to comply
in a timely manner with its reporting obligations under the Sunshine Reporting
Laws.

ARTICLE VI
COMMERCIALIZATION

6.1Global Commercialization Strategy.  

6.1.1No less than [***] prior to the reasonably anticipated date for a First
Commercial Sale of a Product in the Territory, Forty Seven shall prepare and
present at the next-occurring JSC meeting for discussion a global sales and
marketing strategy (e.g., reimbursement, positioning, segmentation, sales force,
messaging and branding) for the Products worldwide (such strategy, and any
amendments thereto, the “Global Commercialization Strategy”). Subject to Section
3.3.2, each Party’s Commercialization Plan of the Products in each Territory
shall be, to the extent reasonably practicable, aligned with the Global
Commercialization Strategy.  

6.1.2To the extent that market conditions or Applicable Laws in each Territory
reasonably require variance from the Global Commercial Strategy, the Parties
shall discuss in good faith on such variances through the JSC or appropriate
subcommittee or working group.

34

--------------------------------------------------------------------------------

Execution Version

Confidential

 

6.2Commercialization in the Respective Territories.

6.2.1Overview.  Subject to, and in accordance with, the terms and conditions of
this Agreement and all Applicable Laws, each Party, at its sole cost and
expense, will be solely responsible for Commercializing the Products in its
respective Territory, including market planning and implementation,
distribution, sales booking, pricing and reimbursement activities with respect
thereto.

6.2.2Diligence.Ono shall use Commercially Reasonable Efforts to Commercialize
each Product in each indication that receives Regulatory Approval in the Ono
Territory in the country in which such Regulatory Approval was granted. Without
limiting the generality of the foregoing, Ono shall use Commercially Reasonable
Efforts to conduct its Commercialization activities under and in accordance with
its Commercialization Plan.

6.2.3Commercialization Plan.  Without limiting the generality of the other
provisions in this  ARTICLE VI, each Party will prepare and submit to the JSC a
plan containing the strategy, activities and timeline for marketing and selling
the Products in its respective Territory (as updated pursuant to this Section
6.2.3, the “Commercialization Plan”).  The Commercialization Plan shall include,
among other things, all market planning and implementation, distribution, sales
booking, pricing and reimbursement activities with respect to the Products that
are conducted in its respective Territory, and shall be, to the extent
reasonably practicable and subject to Section 3.3.2, aligned with the Global
Commercialization Strategy, subject to Section 6.1.  Ono will submit a proposed
draft of the Commercialization Plan for the Ono Territory to the JSC no later
than [***] prior to the anticipated date of the First Commercial Sale of any
Product in the Ono Territory. Forty Seven will submit a proposed draft of the
Commercialization Plan for Forty Seven Territory to the JSC no later than [***]
prior to the anticipated date of the first commercial sale of any Product in the
Forty Seven Territory.  Following the submission of the Commercialization Plan,
each Party will deliver to the JSC an update of the relevant sections of the
Commercialization Plan at least once every [***] during the Term.  Updates to
the Commercialization Plan will reflect, among other things, each new indication
in the Field for which the Product has received Regulatory Approval.  Each Party
will be solely responsible for all decisions regarding the day-to-day conduct of
Commercialization within its respective Territory.

6.2.4Pricing.  

6.2.4.1Each Party shall be responsible, at its own expense, for seeking Pricing
Approval in its respective Territory.  

6.2.4.2Subject to Section 6.2.4.3, each Party shall have the sole right to make
all decisions regarding the pricing of the Products in its respective
Territory.  Notwithstanding anything in this Agreement express or implied to the
contrary, neither Party shall have any right to direct, control, or approve the
other Party’s decision regarding the pricing of Products for the other Party’s
Territory. Each Party shall inform the other Party of the results of Pricing
Approval and update thereof, through the JSC, provided that the provision to the
other Party of those information shall be for informational purposes only.

35

--------------------------------------------------------------------------------

Execution Version

Confidential

 

6.2.4.3If Ono sells a Product in a “bundle” with one or more other products or
services at a discount to the purchaser, then Ono shall not disproportionately
or unreasonably discount such Product relative to the other products or services
composing such bundle.

6.2.5Reports. Commencing upon the First Commercial Sale of a Product in the Ono
Territory, Ono shall in advance of each Fiscal Year provide Forty Seven with a
good faith forecast of estimated Net Sales of such Product in the Ono Territory
during the subsequent [***]. Ono shall update the JSC at the JSC’s
regularly-scheduled meetings regarding Ono’s significant Commercialization
activities (such as its progress in obtaining Pricing Approval, its strategy for
and progress in promotion campaigns and planned Phase 4 studies and material
interactions with Regulatory Authorities) for the Products in the Ono
Territory.  In addition, Ono shall present written reports to the JSC annually,
summarizing Ono’s significant Commercialization activities with respect to
Products in the Ono Territory pursuant to this Agreement and including a
forecast for the following year’s sales of the Product in the Ono
Territory.  Such reports shall cover subject matter at a level of detail
reasonably sufficient to enable Forty Seven to determine Ono’s compliance with
its diligence obligations pursuant to this ARTICLE VI.  Forty Seven shall
provide a top-level update to the JSC at the JSC’s regularly-scheduled meetings
with respect to Forty Seven’s Commercialization and future initiatives for the
Products, as well as any competition updates for the Products, in the Forty
Seven Territory.

6.3Communications.  To the extent permitted by Applicable Laws, and subject to
Section 6.2.4, the Parties shall seek to coordinate their communications
relating to the Commercialization of the Products in their respective
Territories in a manner consistent with the Global Commercialization Strategy,
subject to Section 6.1.2. Without limiting the generality of the foregoing, upon
the other Party’s reasonable request, each Party shall provide such other Party
any materials, information and Data relating to the Licensed Antibody and
Product that is reasonably useful for the Commercialization of the Licensed
Antibody and Product in such other Party’s Territory.

6.4Marketing and Promotional Literature.  Each Party shall prepare all marketing
and promotional literature related to Products for use in its respective
Territory in accordance with Applicable Laws and consistent with the Global
Commercialization Strategy, subject to Section 6.1.2.  Each Party shall promptly
provide the other Party with copies of such marketing and promotional literature
utilized by such Party, its Affiliates, Sublicensees and Forty Seven
Partners.  In certain marketing and promotional literature, Forty Seven may be
presented and described as the Party who developed the Product in a manner to be
determined by the JSC on, by way of example, all labels, packaging, packaging
inserts, and promotional literature related to the Product, in each case to the
extent permitted by Applicable Laws.  

6.5Diversion.  Each Party hereby covenants and agrees that it and its Affiliates
shall not, and it shall contractually obligate (and use Commercially Reasonable
Efforts to enforce such contractual obligations for) Sublicensees or Forty Seven
Partners, as the case may be, not to, directly or indirectly, promote, market,
distribute, import, sell, or have sold any Product, including via the Internet
or mail order, to any Third Party, or to any address or Internet Protocol
address or the like, in the other Party’s Territory.  Neither Party shall
engage, nor permit its Affiliates, Sublicensee and Forty Seven Partner to
engage, in any advertising or promotional activities

36

--------------------------------------------------------------------------------

Execution Version

Confidential

 

relating to any Product that are directed primarily to customers or other buyers
or users of such Product located in any country or jurisdiction in the other
Party’s Territory, or solicit orders from any prospective purchaser located in
any country or jurisdiction in the other Party’s Territory.  If a Party, its
Affiliates, Sublicensee or Forty Seven Partner receives any order for a Product
for use from a prospective purchaser located in a country or jurisdiction in the
other Party’s Territory, in timely manner, such Party shall refer that order to
such other Party and shall not accept any such orders.  Neither Party shall, nor
permit its Affiliates, Sublicensees or Forty Seven Partners to, deliver or
tender any Product for use in the other Party’s Territory.

6.6Trademarks.

6.6.1Product Trademarks.  

6.6.1.1Both Parties acknowledge and agree that Commercialization of each Product
under a common brand name or product trademark throughout the world may be
beneficial for both Parties in order to maximize the value of the Product. In
furtherance of the foregoing, each Party shall have the right (but not the
obligation) to propose to the other Party a limited number of product trademarks
under consideration for use in Commercializing the Product and shall consider in
good faith any comments the other Party has on such product trademarks. If Forty
Seven selects a product trademark for Commercializing the Product in the Forty
Seven Territory (the “Product Trademark”), then it shall notify Ono of its
selection, and Ono may elect to use the Product Trademark for Commercializing
the Product in the Ono Territory. If Ono so elects, subject to successful
registration and approval of such Product Trademark by the applicable
Governmental Authorities in the Ono Territory, each Party shall use such Product
Trademark for Commercialization of the Product in its respective
Territory.  Forty Seven shall search for and determine the possibility of the
registration of such Product Trademark worldwide, and to the extent possible,
Forty Seven shall file the application for registration of the trademark rights
for the Product Trademark using counsel of its own choice, at Forty Seven’s cost
for the Forty Seven Territory and Ono’s cost for the Ono Territory. After such
registration, Forty Seven shall assign the rights to the Product Trademark in
the Ono Territory to Ono without requiring Ono any compensation for such
assignment. The costs of procedure related to such assignment shall be borne by
Ono. Forty Seven shall be responsible for the prosecution, registration and
maintenance of such trademark rights in the Forty Seven Territory at Forty
Seven’s sole costs. Forty Seven shall be responsible for the prosecution and
registration of such trademark rights in the Ono Territory at Ono’s sole costs,
and Ono shall be responsible for the maintenance of such trademark rights in the
Ono Territory at Ono’s sole costs.

6.6.1.2If Ono does not elect to use a Product Trademark for the applicable
Product, each Party may use, for Commercializing the Product in countries in
each Party’s respective Territory, its own product trademark it considers
appropriate and which is reasonably suitable for the Product in such countries.
Each Party shall own respectively all rights, title and interests in and to its
own product trademark throughout the world and shall have the sole right to
register, prosecute and maintain its product trademark using counsel of its own
choice and at its own expense.

37

--------------------------------------------------------------------------------

Execution Version

Confidential

 

6.6.1.3Each Party shall promptly notify the other Party in writing upon becoming
aware of any infringement of a Product Trademark in the Ono Territory, in which
event the Parties shall promptly confer in good faith and determine how to
proceed with any enforcement activity.  Until completion of the assignment of
the Product Trademark in the Ono Territory to Ono, Forty Seven shall have the
sole right, but not the obligation, to enforce the Product Trademark in the Ono
Territory at Ono’s expense. After completion of the assignment of the Product
Trademark in the Ono Territory to Ono, Ono shall have the first right, but not
the obligation, to enforce the Product Trademark in the Ono Territory at its own
expense.

6.6.2Forty Seven Corporate Marks.  

6.6.2.1Except to the extent prohibited by Applicable Law in the Ono Territory,
or otherwise directed by Forty Seven in writing, all packaging, labeling,
advertising and promotional material used by Ono, its Affiliates and
Sublicensees in connection with the Products may feature Forty Seven’s corporate
trade name and logo (“Forty Seven Corporate Marks”).  

6.6.2.2Subject to the terms and conditions of this Agreement, Forty Seven hereby
grants to Ono during the Term a non-exclusive, royalty-free license, with the
right to sublicense solely in conjunction with the grant of a permitted
sublicense under Section 2.2,  to use the Forty Seven Corporate Marks solely in
connection with the Commercialization of Products in the Field in the Ono
Territory in accordance with this Agreement, including the use of the Forty
Seven Corporate Marks on Product packaging, labeling, advertising and
promotional material.

6.6.2.3As between the Parties, Forty Seven shall have the sole right, but not
the obligation, to prosecute, maintain and enforce the Forty Seven Corporate
Marks in the Ono Territory at its own expense.  Ono shall as soon as practicable
notify Forty Seven of any apparent infringement by a Third Party of any of the
Forty Seven Corporate Marks.

6.6.3Use of Forty Seven Corporate Marks.

6.6.3.1Ono shall use the Forty Seven Corporate Marks in a manner consistent with
Forty Seven’s usage guidelines for such Forty Seven Corporate Marks.  Forty
Seven shall exclusively own and retain all right, title and interest in and to
the Forty Seven Corporate Marks, and all goodwill associated with or attached to
the Forty Seven Corporate Marks arising out of the use thereof by Ono, its
Affiliates and sublicensees shall vest in and inure to the benefit of Forty
Seven.  Ono acknowledges Forty Seven’s exclusive ownership of the Forty Seven
Corporate Marks and agrees not to take any action inconsistent with such
ownership.  Ono shall not, and shall cause its Affiliates and sublicensees not
to, (a) use, seek to register, or otherwise claim rights in the Ono Territory in
any trademark that is confusingly similar to, misleading or deceptive with
respect to, or that materially dilutes, any of the Forty Seven Corporate Marks,
or (b) knowingly do, cause to be done, or knowingly omit to do any act, the
doing, causing or omitting of which endangers, undermines, impairs, destroys or
similarly affects, in any material respect, the validity or strength of any of
the Forty Seven Corporate Marks (including any registration or pending
registration application relating thereto) or the value of the goodwill
pertaining to any of the Forty Seven Corporate Marks.

38

--------------------------------------------------------------------------------

Execution Version

Confidential

 

6.6.3.2Ono agrees to cooperate with Forty Seven to enable Forty Seven to control
the nature and quality of the use of the Forty Seven Corporate Marks by Ono, its
Affiliates or its Sublicensees in the Ono Territory such that Forty Seven may
verify that the use of the Forty Seven Corporate Marks by Ono, its Affiliates or
its Sublicensees in the Ono Territory is consistent with Forty Seven’s quality
standards.

ARTICLE VII
MANUFACTURING AND SUPPLY

7.1Manufacturing Coordinators.  Each Party shall designate one (1) qualified and
experienced supply chain professional to serve as that Party’s primary contact
and coordinator regarding the supply of Products within this Agreement (a
“Manufacturing Coordinator”).  Each Party may replace its Manufacturing
Coordinator with an alternative representative at any time with prior written
notice to the other Party.  The Manufacturing Coordinators shall be responsible
for facilitating information exchange and discussion between the Parties
regarding the supply of Products under this Agreement.  Each Manufacturing
Coordinator shall be subject to the authority of the JSC.  Each Party will be
responsible for all of its own costs with respect to its Manufacturing
Coordinator.

7.2Clinical Supply.

7.2.1Ono shall have the right to purchase from Forty Seven, and Forty Seven
shall use Commercially Reasonable Efforts to supply to, Ono Hu5F9-G4 or Hu5F9-G4
Product, in each case, in the same dose and formulation as Forty Seven
Manufactures or has Manufactured [***] for Ono to conduct non-clinical,
preclinical and clinical studies for obtaining any Regulatory Approval in the
Ono Territory.  Ono shall be [***] relating to the supply of Hu5F9-G4 Product
and Forty Seven Manufactured Products for the Ono Territory [***].  Promptly
following the earlier of (a) Ono’s delivery to the JSC of the Ono Development
Plan for a Hu5F9-G4 Product and Forty Seven Manufactured Products pursuant to
Section 4.1.2 and (b) Forty Seven’s acceptance of Ono’s Opt-In Request for a
Global Study for a Hu5F9-G4 Product and Forty Seven Manufactured Products
pursuant to Section 4.3.3, within [***] following the Effective Date, the
Parties shall negotiate in good faith a clinical supply agreement and a quality
agreement therefor on reasonable and customary terms, including provisions for
forecasting and ordering, quality matters and recalls. For clarity, Ono may
Manufacture the Product (subject to the Technology Transfer Completion with
respect to Hu5F9-G4 Product and Forty Seven Manufactured Products) in any
Territory for non-clinical, preclinical and clinical studies in the Ono
Territory, subject to the terms of the applicable Upstream Agreement.  

7.2.2Subject to the terms of this ARTICLE VII, Forty Seven shall supply to Ono
[***].  Details (including delivery timing) of the other clinical supplies for
the Development in the Ono Territory shall be separately communicated and agreed
by the Parties in writing.

39

--------------------------------------------------------------------------------

Execution Version

Confidential

 

7.3Commercial Supply.

7.3.1Technology Transfer. Upon Ono’s reasonable request, Forty Seven shall use
Commercially Reasonable Efforts to transfer to Ono the Manufacturing technology
for the Hu5F9-G4 Product and, to the extent that Forty Seven Controls the rights
to such technology, Forty Seven Manufactured Products for the Ono Territory in
accordance with a schedule to be agreed in writing in good faith by the Parties
(the completion of such transfer, the “Technology Transfer Completion”). Such
transfer shall, to the extent made available by the applicable Third Party
manufacturer, include [***].

7.3.2If Forty Seven desires to purchase any Product Manufactured by Ono or its
Affiliates (or by a Third Party on Ono or its Affiliate’s behalf) for the Forty
Seven Territory, then Forty Seven shall so notify Ono in writing and the Parties
shall negotiate in good faith a supply agreement and a quality agreement
therefor on reasonable and customary terms (including, provisions for
forecasting and ordering, quality matters, recalls, and allocation of all
transfer cost incurred by Ono for such transfer).

Forty Seven Commercial Supply to Ono.  Subject to the Parties’ entering into a
commercial supply agreement pursuant to this Section 7.3.3, Ono shall have the
right to purchase from Forty Seven, and Forty Seven shall use Commercially
Reasonable Efforts to supply to Ono, Ono’s requirements of Hu5F9-G4 Product and
Forty Seven Manufactured Products, in each case, in the same dose and
formulation  as Forty Seven Manufactures or has Manufactured [***] for
Commercialization of such Product in the Ono Territory.  Ono shall be [***]
relating to the commercial supply of Hu5F9-G4 Product and Forty Seven
Manufactured Products for the Ono Territory [***].  If Ono wishes to exercise
such right, it shall provide written notice to Forty Seven thereof no less than
[***] prior to the anticipated date of First Commercial Sale of an Hu5F9-G4
Product and Forty Seven Manufactured Products in the Ono Territory, and promptly
thereafter the Parties shall negotiate in good faith a commercial supply
agreement and a quality agreement therefor on reasonable and customary terms.

7.4Related Substances.  Subject to the terms of the applicable supply agreement,
Ono shall have the right to purchase from Forty Seven, and Forty Seven shall
supply to Ono, related substances for the  Hu5F9-G4 Product and Forty Seven
Manufactured Products (e.g., reference standard, internal standard, impurities
and radio-labelled equivalent) necessary for Ono to conduct acceptance tests,
non-clinical studies, preclinical studies or Clinical Studies, including for
analytical test method development and/or validation, for regulatory submissions
or Commercialization in the Ono Territory, [***] for the applicable related
substance.

7.5Delivery. The terms of delivery for clinical supplies, commercial supplies
and related substances shall be [***], as set forth in the applicable agreement
between Forty Seven and its contract manufacturer.

40

--------------------------------------------------------------------------------

Execution Version

Confidential

 

ARTICLE VIII
MEDICAL AFFAIRS

8.1Generally.  Ono shall have the sole right to conduct Medical Affairs
Activities in the Ono Territory for the Products in the Field, at its own
expense.  Forty Seven shall have the sole right to conduct Medical Affairs
Activities in the Forty Seven Territory for the Products in the Field, at its
own expense.  Each Party shall conduct its Medical Affairs Activities in
accordance with all Applicable Laws.

8.2Medical Affairs Plan.  No less than [***] prior to the reasonably anticipated
date for a First Commercial Sale of a Product in the Territory, Forty Seven
shall prepare and present at a JSC meeting for discussion a strategy containing
the worldwide strategy, activities and timeline with respect to the Medical
Affairs Activities in support of the Products in the Field (such strategy, and
any amendments thereto, the “Global Medical Affairs Strategy”). No less than
[***] prior to the reasonably anticipated date for a First Commercial Sale of a
Product in its respective Territory, each Party shall prepare and present at a
JSC meeting a plan containing the strategy, activities and timeline with respect
to the Medical Affairs Activities in support of the Products in the Field in its
respective Territory (each, “Medical Affairs Plan”) that shall, to the extent
reasonably practicable, be aligned with the Global Medical Affairs
Strategy.  The JSC will review and discuss such Medical Affairs Plan and its
amendments under which the Parties shall review, discuss, and coordinate the
Parties’ scientific presentation and publication strategy relating to the
Products in the Field in each Party’s Territory. Each Party may propose to the
other Party the conduct of any Phase 4 Clinical Study (i.e. Clinical Study,
epidemiological study and post-marketing surveillance, which is commenced after
receipt of the Regulatory Approval, but excluding any Phase 3b trial) in its
respective Territory, following which the Parties shall discuss to determine
whether to jointly conduct such Phase 4 Clinical Study as a Global Study
pursuant to the terms and conditions set forth in Section 4.3.

8.3Investigator Sponsored Clinical Study.  Each Party shall have the right to
authorize the protocol for each Investigator Sponsored Clinical Study in its
respective Territory and support such Investigator Sponsored Clinical Study at
its own discretion; provided that (a) such Party agrees to inform the other
Party of any such Investigator Sponsored Clinical Study in a timely manner, (b)
each proposal shall be subject to review and comment by a Working Group
designated by the JSC, and (c) if the other Party reasonably believes that such
Investigator Sponsored Clinical Study could reasonably be expected to have a
material adverse impact upon the Development or Commercialization of any Product
in such other Party’s Territory, then such other Party may refer the matter to
the JSC and the Parties shall seek in good faith to promptly resolve such
concern.  Neither Party shall authorize or support an Investigator Sponsored
Clinical Study in the other Party’s Territory without such other Party’s prior
written consent, which consent may be granted or withheld in the sole discretion
of the other Party.

41

--------------------------------------------------------------------------------

Execution Version

Confidential

 

ARTICLE IX
FINANCIAL TERMS

9.1Upfront Payment.  Within [***] after the date of Ono’s receipt of Forty
Seven’s invoice therefor, which shall be issued after the Effective Date, as a
material inducement to Forty Seven entering into this Agreement, Ono shall pay
to Forty Seven a non-refundable, non-creditable, upfront payment of One Billion
and Seven Hundred Million Japanese Yen (JPY 1,700,000,000).  

9.2Milestone Payments.  

9.2.1Development and Regulatory Milestones.  Ono shall notify Forty Seven in
writing within [***] after the first achievement by a Product of the applicable
milestone event below (whether by Ono or its Affiliate or Sublicensee).  Ono
shall pay to Forty Seven the one-time, non-refundable, non-creditable payment
for such milestone event set forth in the table below within [***] of receipt by
Ono of Forty Seven’s invoice for such milestone payment. For the avoidance of
doubt, each of the following milestone payments shall be payable only once
regardless of the number of times achieved by one or more Products.

Milestone Event

Milestone Payment

1.[***]

[***]

 

[***]

9.2.2Sales Milestones.  Ono shall notify Forty Seven in writing within [***]
after the end of the Fiscal Year in which the applicable sales milestone event
below is first achieved by Ono, its Affiliates, and Sublicensees.  Ono shall pay
to Forty Seven the additional one-time, non-refundable, non-creditable payment
for such milestone event set forth in the table below within [***] of receipt by
Ono of Forty Seven’s invoice for such milestone payment.  If more than one (1)
sales milestone events are achieved in the same Fiscal Year, then Ono shall pay
to Forty Seven all of such milestone payments.  For the avoidance of doubt, each
of the following milestone payments shall be payable only once regardless of the
number of times such milestone is achieved.  

Sales Milestone Event

Sales Milestone Payment

[***]

[***]

 

42

--------------------------------------------------------------------------------

Execution Version

Confidential

 

9.3Royalties on Net Sales.

9.3.1Royalty Rates. Subject to the terms and conditions of this Section 9.3, Ono
shall pay to Forty Seven non-creditable, non-refundable royalties on Net Sales
in the Ono Territory during such Calendar Quarter, as calculated by multiplying
the applicable royalty rate by the corresponding amount of incremental Net Sales
in the Ono Territory, as follows:

 

Annual Net Sales of all Product in the Ono Territory

Royalty Rate

[***]

[***]

 

9.3.2Royalty Term.  The term of the royalties payable under Section 9.3.1, on a
Product-by-Product and country-by-country basis, shall commence on the First
Commercial Sale of the Product in the relevant country in the Ono Territory and
shall end upon later of: (a) the expiration of the first Regulatory Exclusivity
of the Product in such country; (b) the expiration of the last to expire Valid
Claim of any Forty Seven Patent or Joint Patent that Covers the Composition of
Matter of a Licensed Antibody in the Product in such country; or (c) the tenth
(10th) anniversary of such First Commercial Sale (with respect to the Product
and country, the “Royalty Term”).

9.3.3Royalty Reductions.

9.3.3.1[***]

9.3.3.2[***]

9.3.3.3[***]

9.3.3.4Royalty Floor. Notwithstanding the foregoing, during any Calendar Quarter
in the Royalty Term for a Product in a country in the Ono Territory, the
operation of Sections 9.3.3.1, 9.3.3.2 and 9.3.3.3 above, individually or in
combination, shall not reduce by more than [***] of the royalties that would
otherwise have been due to Forty Seven under Section 9.3.1 with respect to Net
Sales of such Product in such country during such Calendar Quarter.

9.4 Royalty Payments and Reports. Ono shall report to Forty Seven in writing all
amounts payable to Forty Seven pursuant to Section 9.3 within [***] following
the end of each Calendar Quarter. Such report shall include the converted US
Dollar amounts, which conversion shall be made at the Exchange Rate for each
calendar month in the Calendar Quarter.  Such written report shall include, on a
consolidated basis in reasonably specific detail and on a country-by-country
basis, (a) the Net Sales of Products sold by Ono, its Affiliates and its
Sublicensees in the Ono Territory during the corresponding Calendar Quarter,
including a description of the credits and offsets deducted on a
Product-by-Product and country-by-country basis to calculate Net Sales; (b) the
royalties payable in US Dollars, if any, which shall have accrued hereunder
based upon such Net Sales of Products; (c) the withholding taxes, if any,
required by law to be deducted in respect of such royalties; (d) the dates of
the First Commercial Sale of each Product in each country in the Ono Territory,
if it has occurred during the corresponding Calendar Quarter; and (e) an
itemized calculation of the exchange rate used by Ono in determining the royalty
amount expressed in Japanese Yen, in accordance with Ono’s consolidated
accounting procedure, as consistently

43

--------------------------------------------------------------------------------

Execution Version

Confidential

 

applied and in accordance with IFRS.  In the case of Net Sales made in one or
more currencies other than Japanese Yen during a Calendar Quarter, the amount of
Net Sales made during any Calendar Quarter in Japanese Yen shall be determined
by converting the portion of such Net Sales made in each third-country currency
into Japanese Yen in accordance with Ono’s consolidated accounting procedure, to
the extent reasonable and consistently applied by Ono across all of its products
and in accordance with IFRS.  To the extent any additional information is
required in accordance with the applicable Upstream Agreement, Ono shall
promptly provide such additional information upon Forty Seven’s request.  Ono
shall pay Forty Seven the royalties set forth in each such report within [***]
of receipt by Ono of Forty Seven’s invoice for such royalty payment.

9.5[***], Manufacturing Cost and Other Reimbursements.  

9.5.1[***]

9.5.2Manufacturing Costs.  Unless otherwise set forth in the applicable supply
agreement between the Parties, in consideration for Licensed Antibodies,
Products and related substances supplied from Forty Seven pursuant to Sections
7.2, 7.3 and 7.4, Forty Seven shall invoice Ono [***] for Manufacturing Costs
and other costs incurred pursuant to Sections 7.2, 7.3 and 7.4 in US Dollars,
provided that any currency conversion into US Dollars will be made pursuant to
the currency conversion scheme set forth in Section 1.99 (definition of
“Manufacturing Costs”).

9.5.3Other Reimbursements. To the extent that either Party incurs costs that are
subject to reimbursement by the other Party hereunder, other than as set forth
in Section 9.5.1 or 9.5.2, the Party incurring such costs shall provide such
other Party an invoice therefor in US Dollars, based on the applicable exchange
rate.  The invoicing Party shall provide the other Party with such supporting
documentation for such invoice as such other Party may reasonable request.

9.5.4Payment of Invoices; Disputes. Each Party shall pay any such undisputed
invoice provided by the other Party under this Section 9.5 within [***]
following its receipt thereof.  All payments shall be made in US Dollars,
calculated at the applicable exchange rate.  If the Party receiving such invoice
disputes any portion thereof in good faith, then it shall give the invoicing
Party written notice of such dispute and pay the undisputed portions of such
invoice and the Parties shall promptly seek to reasonably resolve the disputed
portions.  Any disputes with respect to the amounts set forth in a report or
invoice delivered under this Section that are not resolved by the Parties within
[***] after such dispute is first raised shall be referred to the JSC for
attempted resolution.  If the JSC does not resolve such dispute within [***],
the Parties shall mutually select and engage an independent Third Party
accounting firm that has no auditing or other financial relationship with either
Party or any of its Affiliates to resolve such matter.  Such accounting firm
shall, as soon as reasonably practicable after such firm is engaged, deliver a
report to each Party with its analysis and determination of such matter.  Such
determination shall be final and binding on the Parties.  The costs of such
firm’s services shall be shared equally by the Parties.  

44

--------------------------------------------------------------------------------

Execution Version

Confidential

 

9.5.5Audits. The audit rights set forth in Section 9.9 shall apply to any
payment made pursuant to this Section.

9.5.6No Double Charges.  Neither Party will double charge the other Party for
any costs or expenses subject to reimbursement under this Section 9.5.  

9.6Remittance.   All amounts paid under this Agreement will be made in US
Dollars through wire transfer to such bank account as the invoicing Party may
designate in writing from time to time. The first designated bank account of
Forty Seven shall be as follows:

Account name:

[***]

Account number:

[***]

Bank name:

[***]

Beneficiary Address:

[***]

Swift code:

[***]

Routing/Transit for Wires:

[***]

 

9.7Late Payments.  If either Party does not receive payment of any sum due to it
on or before the due date, simple interest shall thereafter accrue on the sum
due to such Party until the date of payment at the per annum rate of [***] over
the then-current prime rate quoted by Citibank in New York City, NY, USA or the
maximum rate allowable by Applicable Laws, whichever is lower.  

9.8Taxes.  

9.8.1Cooperation and Coordination.  The Parties acknowledge and agree to
cooperate in order to appropriately calculate consistently with Applicable Laws,
taxes payable with respect to their collaborative efforts under this Agreement
and any appropriate reductions, credits, or deductions that may lawfully reduce
otherwise applicable taxes.  If one Party is required to make a payment to the
other Party subject to a deduction or withholding of tax, and if such deduction
or withholding of tax obligation arises as a result of such other Party’s
failure of collaborative efforts (e.g., failure of submission of necessary
taxation documents to the paying Party in timely manner), the paying Party may
deduct or withhold the applicable tax without increase of the amount set forth
in Section 9.8.5, provided, however, that the paying Party shall give the other
Party cooperation set forth in Section 9.8.2.

9.8.2Payment of Tax.  A Party receiving a payment pursuant to this Agreement
shall pay any and all taxes levied on such payment except as provided in this
Section 9.8.  If Applicable Laws requires that taxes be deducted and withheld
from a payment made pursuant to this Agreement, the remitting Party shall (a)
deduct those taxes from the payment; (b) pay the taxes to the proper taxing
authority; and (c) send evidence of the obligation together with proof of
payment to the other Party within [***] following that payment.  

45

--------------------------------------------------------------------------------

Execution Version

Confidential

 

9.8.3Tax Residence Certificate.  A Party (including any entity to which this
Agreement may be assigned, as permitted under Section 16.4) receiving a payment
pursuant to this ARTICLE IX shall provide the remitting Party appropriate
certification from relevant revenue authorities that such Party is a tax
resident of that jurisdiction (a “Tax Residence Certificate”), if such receiving
Party wishes to claim the benefits of an income tax treaty to which that
jurisdiction is a party.  Upon the receipt thereof, any deduction and
withholding of taxes shall be made at the appropriate treaty tax rate. For
clarity, Forty Seven shall provide to Ono any taxation documents (Japan Form 3
and Form 17, which Ono shall provide to Forty Seven), the Tax Residence
Certificate (Form 6166) of Forty Seven issued by the US Internal Revenue Service
(which Tax Residence Certificate is effective for three (3) years after its
issuance to a public company) and other documents that may be reasonably
necessary in order for Ono not to withhold tax or to withhold tax at a reduced
rate under an appropriate income tax treaty.

9.8.4Assessment.  Either Party may, at its own expense, protest any assessment,
proposed assessment, or other claim by any Governmental Authority for any
additional amount of taxes, interest or penalties or seek a refund of such
amounts paid if permitted to do so by Applicable Laws.  The Parties shall
cooperate with each other in any protest by providing records and such
additional information as may reasonably be necessary for a Party to pursue such
protest.

9.8.5Withholding Taxes Resulting from a Party’s Action.  If one Party (or a
Party’s assignees or successors) is required to make a payment to the other
Party subject to a deduction or withholding of tax, and if such deduction or
withholding of tax obligation arises as a result of any action taken by such
required Party or its Affiliates or successors, including an assignment of this
Agreement as permitted under Section 16.4, as a result of which (a) the payment
arises in a territory other than such required Party’s Territory, (b) there is a
change in the tax residency of such required Party, or (c) the payments arise or
are deemed to arise through a branch of such required Party in a territory other
than such required Party’s Territory and such action has the effect of
increasing the amount of tax deducted or withheld (each, an “Withholding Tax
Action”), then notwithstanding Section 9.8.2, the payment by such required Party
(in respect of which such deduction or withholding of tax is required to be
made) shall be increased by the amount necessary to ensure that the other Party
receives an amount equal to the same amount that it would have received had no
Withholding Tax Action occur.

9.9Records; Audits.  Ono and its Affiliates and Sublicensees on one hand, and
Forty Seven and its Affiliates on the other hand, will maintain complete and
accurate records in sufficient detail to permit the other Party to confirm the
accuracy of the calculation of royalty and other payments under this
Agreement.  Upon reasonable prior notice, such records shall be available during
regular business hours for a period of [***] from the creation of individual
records for examination at the auditing Party’s expense, and not more often than
once each Calendar Year, by an independent certified public accountant selected
by one Party and reasonably acceptable to the other Party, for the sole purpose
of verifying the accuracy of the financial reports furnished by the audited
Party pursuant to this Agreement.  Any such auditor shall not disclose
Confidential Information of the audited Party, except to the extent such
disclosure is necessary to verify the accuracy of the financial reports
furnished by the audited Party or the amount of payments due under this
Agreement.  For clarity, the auditor shall disclose the Confidential Information
of the

46

--------------------------------------------------------------------------------

Execution Version

Confidential

 

audited Party to the auditing Party only to the extent necessary to confirm
calculation of royalty payments and supply price under this Agreement, as
applicable. The auditing Party shall provide the audited Party with a copy of
audit report within [***] from its receipt of the accountant’s report.  Any
amounts shown to be owed but unpaid shall be paid within [***] from the
accountant’s report, plus interest (as set forth in Section 9.7) from the
original due date.  Any amounts shown to have been overpaid shall be creditable
and refunded within [***] from the accountant’s report.  The auditing Party
shall bear the full cost of such audit unless such audit discloses an
underpayment of the amount actually owed during the applicable Calendar Year of
more than [***], in which case the audited Party shall bear the full cost of
such audit.  

ARTICLE X
INTELLECTUAL PROPERTY

10.1Inventorship.  For purposes of Section 10.2, inventorship for inventions and
discoveries first made during the course of the performance of activities
pursuant to this Agreement shall be determined in accordance with U.S. Patent
Law.

10.2Ownership. Forty Seven shall own the entire right, title and interest in and
to all inventions first made, conceived or reduced to practice solely by or on
behalf of Forty Seven or its Affiliates.  Ono shall own the entire right, title
and interest in and to all inventions first made, conceived or reduced to
practice solely by or on behalf of Ono or its Affiliates.  The Parties shall
jointly own the entire right, title and interest in and to all inventions first
made, conceived or reduced to practice jointly by employees of Forty Seven or
its Affiliates and employees of Ono or its Affiliates.  

10.3Disclosure.  Each Party shall promptly disclose to the other Party any
invention, whether patentable or not, made by or on behalf of such Party or its
Affiliates (or otherwise Controlled by such Party) in the performance of its
obligations or the exercise of its rights under this Agreement.

10.4Invention Assignment.  Each Party shall ensure that all of its and its
Affiliates’ employees and contractors acting under its or its Affiliates’
authority in the performance of this Agreement assign to such Party (or to an
entity that is obligated to assign to such Party) under a binding written
agreement all rights, titles and interests in and to all Know-How discovered,
made, conceived or reduced to practice by such employee or contractor and any
intellectual property rights thereunder. For clarity, each Party shall be solely
liable for any compensation required by such written agreement, laws or
otherwise to its and its Affiliates’ employee or contractor who is the inventor
or creator of such Know-How.

10.5Right to Practice Joint Technology.  Except to the extent either Party is
restricted by the express terms of this Agreement, each Party shall have the
right to practice and exploit Joint Technology, with full rights to license its
interest therein in its respective Territory, and without the duty of accounting
to or any duty to seek consent from the other Party, and upon the reasonable
request of either Party, the other Party shall execute documents that evidence
or confirm the requesting Party's right to engage in such activities.

47

--------------------------------------------------------------------------------

Execution Version

Confidential

 

10.6Prosecution of Patents.

10.6.1Definition of Prosecution.  As used herein, “prosecution” of Patents shall
include all communication and other interaction with any patent office or patent
authority having jurisdiction over a Patent application throughout the world in
connection with pre-grant proceedings.  Post-grant proceedings shall be governed
by Sections 10.7 and 10.11.

10.6.2Forty Seven Patents.  

10.6.2.1Forty Seven shall prepare, file, prosecute and maintain the Forty Seven
Patents Covering the Composition of Matter of a Licensed Antibody in the Ono
Territory [***]. Except as otherwise provided in Section 10.6.2.2, and subject
to the terms of the applicable Upstream Agreement and the rights of the
applicable Upstream Licensor, Forty Seven shall have the first right, but not
the obligation, to prepare, file, prosecute and maintain the Forty Seven Patents
with respect to any matter other than the Composition of Matter of a Licensed
Antibody in the Ono Territory, through counsel reasonably acceptable to Ono, at
Forty Seven’s sole expense.

10.6.2.2Forty Seven may elect to cease prosecution and maintenance, or not to
file an application for, any Forty Seven Patents in any country in the Ono
Territory by written notice to Ono given at least [***] prior to any upcoming
deadline in any patent office with respect to such Forty Seven Patents (or with
respect to a new application, the deadline by which such application must be
filed).  In such event, and subject to the terms of the applicable Upstream
Agreement and the rights of the applicable Upstream Licensor, Ono shall have the
right, but not the obligation, to assume the responsibility for the prosecution
and maintenance of such Forty Seven Patents in such country in the Ono Territory
in the name of Ono [***], in which event Forty Seven shall cause the files for
such Forty Seven Patents to be transferred to such counsel as Ono may designate
and shall take such actions as Ono may reasonably request to preserve Ono’s
ability to effectively prosecute and maintain such Forty Seven Patents. [***].

10.6.2.3As between the Parties, Forty Seven shall be have the sole right, but
not the obligation, to prepare, file, prosecute, and maintain the Forty Seven
Patents in the Forty Seven Territory at its sole expense.

10.6.3Joint Patents.  

10.6.3.1Upon receiving notice of the creation of Joint Patents, the Parties
shall determine which Party will be responsible for obtaining and maintaining
Joint Patents. Such Party (the “Joint Patent Prosecuting Party”) shall prepare,
file, prosecute, and maintain all Joint Patents throughout the world, in the
names of both Forty Seven and Ono.  The Joint Patent Prosecuting Party shall
provide the other Party an opportunity to review and comment on material
documents related to such filing, prosecution and maintenance in accordance with
this Section 10.6.3, which comments the Joint Patent Prosecuting Party shall
consider in good faith.  Each Party shall at its own cost, sign, or use
Commercially Reasonable Efforts to have signed, all legal documents necessary to
file and prosecute patent applications or to obtain or maintain patents in
respect of such Joint Patents.

48

--------------------------------------------------------------------------------

Execution Version

Confidential

 

10.6.3.2In the event that the Joint Patent Prosecuting Party elects not to file
or continue to prosecute or maintain patent protection on any Joint Patents in
any country in the world by written notice to the other Party given at least
[***] prior to any upcoming deadline in any patent office with respect to such
Joint Patents (or with respect to a new application, the deadline by which such
application must be filed), the other Party shall have the right (but not the
obligation) to file, prosecute and maintain such Joint Patents in such country
in its name at its sole expense, in which event such Joint Patent Prosecuting
Party shall cause the files for such Joint Patent Prosecuting Party’s interest
in Joint Patents to be transferred to the other Party to preserve the other
Party’s ability to effectively prosecute and maintain such Joint Patents in such
country. [***].  

10.6.3.3The Parties shall share equally the reasonable out-of-pocket costs
incurred for the common activities for patent filing, prosecution and
maintenance of Joint Patents and each Party shall be responsible for other costs
for patent filing, prosecution and maintenance of Joint Patents in its
respective Territory (collectively, “Joint Patent Costs”).  The Joint Patent
Prosecuting Party shall invoice the other Party for such other Party’s
responsible part of such Joint Patent Costs under this Section 10.6.3.3 within
[***] after the Calendar Quarter in which such Joint Patent Costs were incurred
and the other Party shall pay such Joint Patent Costs within [***] after receipt
of such invoice.

10.6.4Ono Patents.

10.6.4.1Ono shall have the sole right, but not the obligation, to prepare, file,
prosecute, and maintain the Ono Patents in the Ono Territory at its sole
expense.

10.6.4.2Except as otherwise provided in Section 10.6.4.3, as between the
Parties, Ono shall be have the first right, but not the obligation, to prepare,
file, prosecute, and maintain the Ono Patents in the Forty Seven Territory,
through counsel reasonably acceptable to Forty Seven, [***].

10.6.4.3Ono may elect to cease prosecution and maintenance, or not to file an
application for, any Ono Patents in any country in the Forty Seven Territory by
written notice to Forty Seven given at least [***] prior to any upcoming
deadline in any patent office with respect to such Ono Patents (or with respect
to a new application, the deadline by which such application must be filed).  In
such event, Forty Seven shall have the right, but not the obligation, to assume
the responsibility for the prosecution and maintenance of such Ono Patents in
such country in the Forty Seven Territory in the name of Forty Seven [at its
sole expense], in which event Ono shall cause the files for such Ono Patents to
be transferred to such counsel as Forty Seven may designate and shall take such
actions as Forty Seven may reasonably request to preserve Forty Seven’s ability
to effectively prosecute and maintain such Ono Patents. [For clarity, such Ono
Patents in such country shall be deemed and treated as Forty Seven Patents and
cease to be Ono Patents under this Agreement upon completion of such transfer of
the patent files to Forty Seven’s patent counsel].

49

--------------------------------------------------------------------------------

Execution Version

Confidential

 

10.6.5Cooperation.  Each Party shall provide the other Party who has the right
to prosecute and maintain the Forty Seven Patents, Ono Patents, and Joint
Patents under this Section 10.6 (the “Prosecuting Party”) with all reasonable
assistance and cooperation in the Patent prosecution efforts provided above in
this Section 10.6, including providing any necessary powers of attorney and
executing any other required documents or instruments for such prosecution, as
well as further actions set forth herein.  The Prosecuting Party shall
periodically inform the other Party of all material steps with regard to the
preparation, filing, prosecution and maintenance of the (i) Forty Seven Patents
Covering inventions made in the performance of this Agreement, (ii) Ono Patents
Covering inventions made in the performance of this Agreement, and (iii) Joint
Patents Covering inventions made in the performance of this Agreement, including
by providing the non-Prosecuting Party with (a) a copy of material
communications to or from any patent authority regarding such Patents; and (b)
drafts of any material filings or responses to be made to such patent
authorities sufficiently in advance of submitting such filings or responses so
as to allow for a reasonable opportunity for the review and comment thereupon.
The Prosecuting Party shall consider in good faith, and if requested discuss
with the non-Prosecuting Party, the requests and suggestions of the
non-Prosecuting Party with respect to such drafts.

10.6.6Confidentiality.  All communications between the Parties relating to the
preparation, filing, prosecution, or maintenance of the Forty Seven Patents, Ono
Patents, and Joint Patents, including copies of any draft or final documents or
any communications received from or sent to patent offices or patenting
authorities with respect to such Patents, shall be considered Confidential
Information of the Prosecuting Party subject to the confidentiality provisions
of ARTICLE XI.

10.6.7CREATE Act. The Parties acknowledge that any inventions may be generated
with different assigning entities which, during the course of U.S. patent
prosecution, may benefit from use of the CREATE Act of 2004 (70 Fed. Reg.
177(54259-54267) as amended by the Leahy-Smith America Invents Act of 2011 (35
U.S.C. §§102(b)(2)(c) and 102(c)) (the “CREATE Act”).  For the purposes of the
benefit of the CREATE Act, the Parties deem this Agreement and/or the written
memorandum of transactions contemplated hereunder, such as pertaining to the
Development of the Licensed Antibodies and Products, to constitute a qualifying
written Joint Research Agreement.

10.7Patent Term Extensions in the Ono Territory.  The Parties will discuss
which, if any, of the Patents within the Forty Seven Patents, Ono Patents, and
Joint Patents in the Ono Territory the Parties should seek patent term
extensions in the Ono Territory.  Ono shall have the final decision-making
authority with respect to applying for any such patent term extension for the
Forty Seven Patents, Ono Patents and Joint Patents in the Ono Territory. Forty
Seven shall have the final decision-making authority with respect to applying
for any such patent term extension for the Forty Seven Patents, Ono Patents and
Joint Patents in the Forty Seven Territory. The Prosecuting Party of a Patent
will act with reasonable promptness in light of the development stage of
applicable Product(s) to apply for any such patent term extension of such
Patent, where it so elects and will cooperate fully with the other Party in
making such filings or actions, for example and without limitation, making
available all required information and executing any required authorizations to
apply for such patent term extension.  All expenses incurred in connection with
activities for patent term extensions pursuant to this Section shall be solely
borne by the Patent owner.      

50

--------------------------------------------------------------------------------

Execution Version

Confidential

 

10.8Infringement of Patents by Third Parties.

10.8.1Notification.  Each Party shall promptly notify the other Party in writing
of any actual or threatened infringement, unauthorized use or misappropriation
of the Forty Seven Patents, Ono Patents or Joint Patents of which it becomes
aware, and shall provide all evidence in such Party’s possession demonstrating
such infringement, unauthorized use or misappropriation.

10.8.2Enforcement of Forty Seven Patents.

10.8.2.1Forty Seven shall bring and control any suit or other action against any
Person engaged in any infringement of a Forty Seven Patents Covering the
Composition of Matter of a Licensed Antibody in the Ono Territory at its sole
expense.

10.8.2.2Forty Seven shall have the first right, but not the obligation, to bring
and control any suit or other action against any Person engaged in any
infringement of a Forty Seven Patent with respect to any matter other than the
Composition of Matter of a Licensed Antibody in the Ono Territory at its sole
expense. Forty Seven shall have a period of [***] after the first notice under
Section 10.8.1 to elect to enforce such Forty Seven Patent in the Ono Territory
against such Third Party infringement.  If Forty Seven so elects, Forty Seven
shall periodically inform Ono of all material steps (including, the status and
progress) with regard to such suit or other action. If Forty Seven does not so
elect, then Forty Seven shall so notify Ono in writing, and Ono shall have the
right, but not the obligation, to commence a suit or take action to enforce the
applicable Forty Seven Patent against such Third Party perpetrating such
infringement in the Ono Territory.

10.8.2.3Forty Seven shall have the sole right, but not the obligation, to bring
and control any suit or other action against any Person engaged in the
infringement of a Forty Seven Patent in the Forty Seven Territory at its sole
expense.

10.8.3Enforcement of Ono Patents.  

10.8.3.1Ono shall have the first right, but not the obligation, to bring and
control an appropriate suit or other action against any Person engaged in the
infringement of an Ono Patent in the Ono Territory at its sole expense, subject
to the terms and conditions set forth in this Section 10.8.3.  Ono shall have a
period of [***] after the first notice under Section 10.8.1 to elect to enforce
such Ono Patent in the Ono Territory against such Third Party infringement.  If
Ono so elects, Ono shall periodically inform Forty Seven of all material steps
(including, the status and progress) with regard to such suit or other action.
If Ono does not so elect, then Ono shall so notify Forty Seven in writing, and
Forty Seven shall have the right, but not the obligation, to commence a suit or
take action to enforce the applicable Ono Patent against such Third Party
perpetrating such infringement in the Ono Territory.  

51

--------------------------------------------------------------------------------

Execution Version

Confidential

 

10.8.3.2Forty Seven shall have the first right, but not the obligation, to bring
and control an appropriate suit or other action against any Person engaged in
the infringement of an Ono Patent in the Forty Seven Territory at its sole
expense, subject to the terms and conditions set forth in this Section 10.8.3.
Forty Seven shall have a period of [***] after the first notice under Section
10.8.1 to elect to enforce such Ono Patent in the Forty Seven Territory against
such Third Party infringement.  If Forty Seven so elects, Forty Seven shall
periodically inform Ono of all material steps (including, the status and
progress) with regard to such suit or other action. If Forty Seven does not so
elect, then Forty Seven shall so notify Ono in writing, and Ono shall have the
right, but not the obligation, to commence a suit or take action to enforce the
applicable Ono Patent against such Third Party perpetrating such infringement in
the Forty Seven Territory.  

10.8.4Enforcement of Joint Patents.

10.8.4.1Ono shall have the first right, but not the obligation, to bring and
control an appropriate suit or other action against any Person engaged in the
infringement of a Joint Patent in the Ono Territory at its sole expense, subject
to the terms and conditions set forth in this Section 10.8.4.  Ono shall have a
period of [***] after the first notice under Section 10.8.1 to elect to enforce
such Joint Patent in the Ono Territory against such Third Party
infringement.  If Ono so elects, Ono shall periodically inform Forty Seven of
all material steps (including, the status and progress) with regard to such suit
or other action. If Ono does not so elect, then Ono shall so notify Forty Seven
in writing, and Forty Seven shall have the right, but not the obligation, to
commence a suit or take action to enforce the applicable Joint Patent against
such Third Party perpetrating such infringement in the Ono Territory.

10.8.4.2Forty Seven shall have the first right, but not the obligation, to bring
and control an appropriate suit or other action against any Person engaged in
the infringement of a Joint Patent in the Forty Seven Territory at its sole
expense, subject to the terms and conditions set forth in this Section 10.8.4.
Forty Seven shall have a period of [***] after the first notice under Section
10.8.1 to elect to enforce such Joint Patent in the Forty Seven Territory
against such Third Party infringement.  If Forty Seven so elects, Forty Seven
shall periodically inform Ono of all material steps (including, the status and
progress) with regard to such suit or other action. If Forty Seven does not so
elect, then Forty Seven shall so notify Ono in writing, and Ono shall have the
right, but not the obligation, to commence a suit or take action to enforce the
applicable Joint Patent against such Third Party perpetrating such infringement
in the Forty Seven Territory.

10.8.5Enforcement Costs. Subject to reimbursement as set forth in Section
10.8.6, each Party shall bear all of its own costs incurred in connection with
its activities under this Section 10.8 with regard to any Forty Seven Patents,
Ono Patents, and Joint Patents.

10.8.6 Recoveries. Any recovery by an enforcing Party shall be allocated first
pro rata to the reimbursement of any expenses incurred by the Parties in the
activities under this Section 10.8 (including reasonable expenses of outside
counsel), and then:

[***]

52

--------------------------------------------------------------------------------

Execution Version

Confidential

 

10.8.7Cooperation.  Each Party shall provide to the other Party enforcing any
such rights under this Section 10.8 reasonable assistance in such enforcement,
at such enforcing Party’s request and expense, including joining such action as
a party plaintiff if required by Applicable Law to pursue such action.  The
enforcing Party shall keep the other Party regularly informed of the status and
progress of such enforcement efforts, shall reasonably consider the other
Party’s comments on any such efforts, and shall seek consent of the other Party
in any material aspects of such enforcement, including determination of
litigation strategy and the filing of important papers to the competent court,
which consent shall not be unreasonably withheld, conditioned, or delayed.  The
Party bringing the action shall have final decision-making authority with
respect to such action, subject to Section 10.8.7.

10.9Infringement of Third Party Patents in the Ono Territory.  

10.9.1Notice. If either Party becomes aware of any actual or threatened claim,
suit, or proceeding by a Third Party alleging patent infringement by either
Party (or its Affiliates or (sub)licensees), such Party will promptly notify the
other Party thereof in writing and the Party shall discuss with the other Party
the strategy for defending such claim, suit, or proceeding by the Third Party.  

10.9.2[***]

10.10Patent Marking.  Ono (or its Affiliate, Sublicensee, or distributor) shall
mark Products marketed and sold by Ono (or its Affiliate, Sublicensee, or
distributor) hereunder with appropriate patent numbers or indicia at Forty
Seven’s request; provided, however, that Ono shall only be required to so mark
such Products to the extent such markings or such notices would impact
recoveries of damages or equitable remedies available under Applicable Law with
respect to infringements of Patents in the Ono Territory.  

10.11Patent Oppositions and Other Proceedings.

10.11.1[***]

10.11.2  Defense of Patent Rights.  If (a) a Forty Seven Patent becomes the
subject of any proceeding commenced by a Third Party in the Ono Territory, (b)
an Ono Patent becomes the subject of any proceeding commenced by a Third Party
in any Territory, or (c) a Joint Patent becomes the subject of any proceeding
commenced by a Third Party in any Territory, in each of case (a), (b) and (c),
in connection with an opposition, reexamination request, action for declaratory
judgment, nullity action, invalidation action, interference, or other attack
upon the validity, title, or enforceability thereof (except insofar as such
action is a counterclaim to or defense of, or accompanies a defense of, an
action for infringement against a Third Party under Section 10.8, in which case
the provisions of Section 10.8 shall govern), the Parties shall promptly confer
to determine whether to defend against such action in accordance with the
following manner.

53

--------------------------------------------------------------------------------

Execution Version

Confidential

 

10.11.2.1  Forty Seven Patents. [***]. Forty Seven shall have a period of [***]
after the first conference under Section 10.11.2 to notify the other Party of
its decision to exercise its rights to control the defense of such Forty Seven
Patent in the Forty Seven Territory in such proceeding commenced by a Third
Party. If Forty Seven so elects, Forty Seven shall periodically inform Ono of
all material steps (including, the status and progress) with regard to such
defense and Ono shall have the right to participate and be represented in any
such action by its own counsel at its own expense. If Forty Seven does not
exercise such right, then Forty Seven shall so notify Ono in writing, and Ono
shall have the right, but not the obligation, to control the defense against
such action. Forty Seven shall permit Ono to participate in the proceeding to
the extent permissible under Applicable Law, and to be represented by its own
counsel in such proceeding, at Ono’s expense.

10.11.2.2Ono Patents.  [***]

10.11.2.3Joint Patents. In the case of controlling the defense against such
action with respect to the Joint Patents in its respective Territory, the
Parties shall promptly determine the appropriate course of action in good faith
and the allocation of costs with respect thereto. In any case, the controlling
Party shall permit the non-controlling Party to participate in the proceeding to
the extent permissible under Applicable Law, and to be represented by its own
counsel in such proceeding, at the non-controlling Party’s expense.

10.12Patent Challenge.

10.12.1  Ono shall not, and Ono shall cause its Affiliates and their
Sublicensees not to, directly or indirectly, initiate, engage in, file, finance,
participate in, aid or otherwise assist in any re-examination, opposition, or
other action or proceeding in any patent office, or court anywhere in the world
whereby the ownership, validity, patentability, entitlement to, priority and/or
enforceability of all or any of the Forty Seven Patents is challenged or
otherwise disputed.  Any breach of this Section 10.12.1 shall be deemed to be a
material breach of this Agreement, subject to Section 10.12.2.

10.12.2  [***]  

ARTICLE XI
CONFIDENTIALITY

Nondisclosure.  Except to the extent expressly authorized by this Agreement or
otherwise agreed in writing by the Parties, during the Term and for [***]
following the end of the Term, the receiving Party shall keep confidential and
shall not publish or otherwise disclose and shall not use for any purpose other
than as expressly provided for in this Agreement any Confidential Information of
the other Party, and both Parties shall keep confidential and, subject to
Sections 11.2, 11.3, and 11.4, shall not publish or otherwise disclose the terms
of this Agreement. Notwithstanding the foregoing, [***]. Each Party may use the
other Party’s Confidential Information solely to the extent required to
accomplish the purposes of this Agreement, including exercising such Party’s
rights or performing its obligations under this Agreement.  Each Party will use
at least the same standard of care as it uses to protect proprietary or
confidential information of its own (but no less than reasonable care) to ensure
that its employees, agents, consultants, contractors, and other representatives
do not disclose or make any unauthorized use of the Confidential Information of
the other Party. Each Party will promptly notify the other Party upon discovery
of any unauthorized use or disclosure of the Confidential Information of the
other Party.  

54

--------------------------------------------------------------------------------

Execution Version

Confidential

 

11.1Authorized Disclosure.  The receiving Party may disclose Confidential
Information belonging to the disclosing Party only to the extent such disclosure
is reasonably necessary in the following instances:

11.1.1filing or prosecuting Patents as permitted by this Agreement;

11.1.2filing Regulatory Filings in order to obtain or maintain Regulatory
Approvals;

11.1.3prosecuting or defending litigation, including responding to a subpoena in
a Third Party litigation;

11.1.4complying with Applicable Laws or regulations (including regulations
promulgated by securities exchanges) or court or administrative orders;

11.1.5to its Affiliates, Sublicensees or prospective Sublicensees (in case of
Ono), Forty Seven Partners or prospective Forty Seven Partners (in case of Forty
Seven), subcontractors or prospective subcontractors, payors, consultants,
agents, and advisors on a “need-to-know” basis in order for the Receiving Party
to exercise its rights or fulfill its obligations under this Agreement, each of
whom prior to disclosure must be bound by obligations of confidentiality and
restrictions on use of such Confidential Information that are no less
restrictive than those set forth in this ARTICLE XI; provided, however, that, in
each of the above situations, the Receiving Party shall remain responsible for
any failure by any Third Party who receives Confidential Information pursuant to
this Section 11.2 to treat such Confidential Information as required under this
ARTICLE XI; or

11.1.6to bona fide potential and actual investors, acquirors, merger partners,
licensees, and other financial or commercial partners solely for the purpose of
evaluating or carrying out an actual or potential investment, acquisition, or
collaboration, in each case under written obligations of confidentiality and
non-use at least as stringent as those herein, provided that the confidentiality
term therefor shall not be less than [***].

11.1.7Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to Sections
11.2.2 through 11.2.4, it will, except where impracticable, give reasonable
advance notice to the other Party of such disclosure, reasonably consider the
comments of the other Party with respect to limiting such disclosure, and use
efforts to secure confidential treatment of such Confidential Information at
least as diligent as such Party would use to protect its own confidential
information, but in no event less than reasonable efforts.  In any event, the
Parties agree to take reasonable actions to avoid the non-confidential
disclosure of Confidential Information hereunder.  Any information disclosed
pursuant to Sections 11.2.2 through 11.2.4 shall remain the Confidential
Information of the Disclosing Party and subject to the restrictions set forth in
this Agreement, including the foregoing provisions of this ARTICLE XI.

55

--------------------------------------------------------------------------------

Execution Version

Confidential

 

11.2Publications.  

11.2.1During the Term, on a [***], each Party shall provide the JSC its proposed
publication schedule for the subsequent [***]. Prior to public disclosure or
submission for publication of a proposed publication describing the results of
any scientific or clinical activity relating to a Licensed Antibody or Product,
(a) Ono, and (b) upon Ono’s reasonably request in good faith, Forty Seven (in
each case, the “Submitting Party”) shall send the other Party (the “Responding
Party”) a copy of the proposed publication to be submitted and shall allow the
Responding Party a reasonable time period (but no less than [***]) for the
Responding Party (i) to determine whether the proposed publication contains
subject matter for which patent protection should be sought (prior to
publication of such proposed publication) for the purpose of protecting an
invention, (ii) to determine whether the proposed publication contains the
Confidential Information of the Responding Party, or (iii) to provide the
Submitting Party with its reasonable comments to such proposed publication,
which the Submitting Party shall consider in good faith.  Following the
expiration of the applicable time period for review, the Submitting Party shall
be free to submit such proposed publication for publication or otherwise
disclose to the public such scientific or clinical results, subject to the
procedures set forth in Section 11.3.2.  For clarity, a Party shall not be
obligated to delay disclosure or submission of such publication pursuant to the
foregoing timelines with respect to publications that do not contain any
patentable subject matter or any of the other Party’s Confidential Information.

11.2.2If the Responding Party believes that the subject matter of the proposed
publication or other disclosure contains Confidential Information or a
patentable invention of the Responding Party, then prior to the expiration of
the applicable time period for review, the Responding Party shall notify the
Submitting Party in writing of its determination that such proposed publication
or other disclosure, as applicable, contains such information or subject matter
for which patent protection should be sought.  Upon receipt of such written
notice from the Responding Party, the Submitting Party shall delay public
disclosure of such information or submission of the proposed publication for an
additional period of [***] (or such other time period mutually agreed by the
Parties in writing) to permit preparation and filing of a patent application on
the disclosed subject matter.  The Submitting Party shall thereafter be free to
publish or disclose such information, except that the Submitting Party may not
disclose any Confidential Information of the Responding Party in violation of
Section 11.1.  

11.3Publicity.  

11.3.1The Parties agree that the material terms of this Agreement are deemed to
be the Confidential Information of both Parties, subject to the special
authorized disclosure provisions set forth below in this Section 11.4 and in
Section 11.2.  The Parties have agreed to make a joint public announcement in
English of the execution of this Agreement on or after the Effective Date.  Ono
shall be permitted to make a public announcement in Japanese of the execution of
this Agreement substantially in the form and with the content of the English
press release.

56

--------------------------------------------------------------------------------

Execution Version

Confidential

 

11.3.2After release of such initial press release, if either Party desires to
make a public announcement concerning the material terms of this Agreement, such
Party shall give reasonable prior advance notice of the proposed text of such
announcement to the other Party for its prior review and approval (except as
otherwise provided herein), such approval not to be unreasonably withheld or
delayed.  A Party commenting on such a proposed press release shall provide its
comments, if any, within [***] after receiving the press release for review, or
such shorter period as may be required in exigent circumstances.  Where required
by Applicable Law or by the regulations of the applicable securities exchange
upon which a Party may be listed, such Party shall have the right to make a
press release announcing the achievement of each milestone under this Agreement
as it is achieved, the achievements of Regulatory Approvals as they occur, and
other material events occurring pursuant to this Agreement, subject only to the
review procedure set forth in the preceding sentence.  In relation to each
Party’s review of such an announcement, such Party may make specific, reasonable
comments on such proposed press release within the prescribed time for
commentary, but shall not withhold its consent to disclosure of the information
that the relevant milestone has been achieved and triggered a payment hereunder
or is otherwise required to be disclosed by Applicable Laws or the rules of an
applicable securities exchange.  Neither Party shall be required to seek the
permission of the other Party to repeat any information regarding the terms of
this Agreement that has already been publicly disclosed by such Party, or by the
other Party, in accordance with this Section 11.4.2, provided such information
continues as of such time to be accurate.  

11.3.3The Parties acknowledge that Forty Seven will be obligated to file a copy
of this Agreement with the U.S. Securities and Exchange Commission (the “SEC”)
or other applicable entity having regulatory authority over Forty Seven
securities or the exchange thereof, as a material agreement of Forty
Seven.  Forty Seven shall be entitled to make such a required filing, provided
that it requests confidential treatment of certain commercial terms and
sensitive technical terms hereof to the extent such confidential treatment is
reasonably available to Forty Seven, and to the extent consistent with the legal
requirements governing redaction of information from material agreements that
must be publicly filed.  In the event of any such filing, Forty Seven will
provide Ono with a copy of the Agreement marked to show provisions for which
Forty Seven intends to seek confidential treatment and shall reasonably consider
and incorporate Ono’s comments thereon to the extent consistent with the legal
requirements governing redaction of information from material agreements that
must be publicly filed.  Ono will as promptly as practical provide any such
comments.  Ono recognizes that Applicable Laws and SEC policies and regulations
to which Forty Seven is and may become subject to may require Forty Seven to
publicly disclose certain terms of this Agreement that Ono may prefer not be
disclosed, and that Forty Seven is in all cases entitled hereunder to make such
required disclosures to the extent necessary to comply with such U.S. laws and
SEC policies and regulations, as determined in good faith by Forty Seven’s
counsel.

57

--------------------------------------------------------------------------------

Execution Version

Confidential

 

ARTICLE XII
REPRESENTATIONS, WARRANTIES, & COVENANTS

12.1Mutual Representations and Warranties.  Each Party hereby represents and
warrants to the other Party that as of the Effective Date:

12.1.1Corporate Existence and Power.  It is a company or corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is incorporated, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as contemplated in this
Agreement, including the right to grant the licenses granted by it hereunder.  

12.1.2Authority and Binding Agreement.  As of the Effective Date, (a) it has the
corporate power and authority and the legal right to enter into this Agreement
and perform its obligations hereunder; (b) it has taken all necessary corporate
action on its part required to authorize the execution and delivery of the
Agreement and the performance of its obligations hereunder; and (c) this
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid, and binding obligation of such Party that is
enforceable against it in accordance with its terms.

12.1.3No Conflict; Covenant.  It is not a party to any agreement that would
materially prevent it from granting the rights granted to the other Party under
this Agreement or performing its obligations under this Agreement.  During the
Term of this Agreement, each Party covenants that it will not enter into any
contractually binding agreement which would in any way materially impair its
ability to perform its obligations under this Agreement in a timely fashion.

12.1.4No Debarment.  Neither Party shall use, during the term of this Agreement,
any employee or consultant who has been debarred by any Regulatory Authority,
or, to such Party’s knowledge, is the subject of debarment proceedings by a
Regulatory Authority.  

12.1.5No Government Consent.  Neither the execution and delivery of this
Agreement nor the performance hereof by such Party requires such Party to obtain
any permit, authorization or consent from any Governmental Authority (except for
any intellectual property rights, INDs, Regulatory Approvals,
Manufacturing-related approvals or similar approvals necessary for Manufacture
or having Manufactured in the Field for the Ono Territory, or Development, use
or Commercialization in the Field in the Ono Territory, of the Licensed Product
as set forth herein), or from any other Person.

12.2Forty Seven Representations and Warranties. Forty Seven represents and
warrants to Ono that, to Forty Seven’s Knowledge as of the Effective Date:

12.2.1Forty Seven is the sole and exclusive owner of, or otherwise Controls, the
Forty Seven Technology and has the right to grant the licenses to the Forty
Seven Technology to Ono pursuant to this Agreement.  

12.2.2Exhibit B is an accurate listing of all Forty Seven Patents owned or
Controlled by Forty Seven as of the Effective Date that are necessary or useful
for Manufacture or having Manufactured in the Field for the Ono Territory, or
Development, use or Commercialization in the Field in the Ono Territory, of the
Product.

58

--------------------------------------------------------------------------------

Execution Version

Confidential

 

12.2.3All Forty Seven Technology is free and clear of any liens, charges or
encumbrances that would impair Ono’s exercise of its licenses under Section
2.1.1.

12.2.4No Forty Seven Patent specified in Exhibit B is invalid or unenforceable
in whole or in part or, as to a patent application, has lapsed, or in the case
of a provisional patent application has been cancelled, withdrawn or abandoned
without the possibility of revival.  

12.2.5There is no material infringement or misappropriation of any Forty Seven
Technology by any Third Party in the Ono Territory.

12.2.6Each Person who was an inventor of an invention Covered by any Forty Seven
Patent, has executed and delivered to Forty Seven (or an entity that was
obligated to assign such invention to Forty Seven) or its applicable Upstream
Licensor an agreement assigning to Forty Seven or such entity all rights, titles
and interests in and to such invention.

12.2.7Forty Seven has [***]. Forty Seven has [***].

12.2.8 Forty Seven has [***].

12.2.9 There are [***].

12.2.10 There is [***].

12.2.11 The use, Development, Manufacture, having Manufactured or
Commercialization by Ono (or its Sublicensees) of Hu5F9-G4 as contemplated
hereunder will not infringe any issued patent of any Third Party and will not
infringe the claims of any Third Party patent application that is published as
of the Effective Date when and if such claims were to issue in their current
form.

12.2.12  Forty Seven has [***].

12.2.13  [***].

12.2.14  With respect to each Upstream Agreement, (a) Forty Seven is not in
material breach under such Upstream Agreement; (b) Forty Seven has not received
any notice of material breach under such Upstream Agreement; and (c) Forty Seven
has previously provided Ono with access to true and complete copies of such
Upstream Agreement.

12.3Ono Representation, Warranty and Covenant.  Ono represents and warrants to
Forty Seven that, as of the Effective Date, neither Ono nor any of its
Affiliates Control any Patent that Covers the manufacture, use or sale of any
Product in the Ono Territory or the Forty Seven Territory.  Ono covenants that
it will notify Forty Seven within [***] of acquiring Control of any Patent that
Covers the manufacture, use or sale of any Product in the Ono Territory or the
Forty Seven Territory (other than a Joint Patent) following the Effective Date.

59

--------------------------------------------------------------------------------

Execution Version

Confidential

 

12.4Limitation on Warranties; No Implied Warranties. EXCEPT AS EXPRESSLY
PROVIDED IN THIS AGREEMENT, EACH PARTY MAKES NO AND EXPRESSLY DISCLAIMS ALL
OTHER REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE PRODUCTS, FORTY SEVEN
TECHNOLOGY, FORTY SEVEN PATENTS, DATA OR ANY OTHER SUBJECT MATTER OF THIS
AGREEMENT, WHETHER EXPRESS, IMPLIED, OR STATUTORY, INCLUDING WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OR
NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS.  EXCEPT TO THE
EXTENT EXPRESSLY PROVIDED FOR HEREIN, NOTHING IN THIS AGREEMENT WILL BE
CONSTRUED AS A REPRESENTATION OR WARRANTY BY FORTY SEVEN THAT THE FORTY SEVEN
PATENTS OR THE FORTY SEVEN KNOW-HOW IS NOT INFRINGED BY ANY THIRD PARTY OR THAT
THE PRACTICE OF SUCH RIGHTS DOES NOT INFRINGE ANY PUBLISHED INTELLECTUAL
PROPERTY RIGHTS OF ANY THIRD PARTY.

ARTICLE XIII
INDEMNIFICATION AND INSURANCE

13.1Indemnification by Forty Seven.  Forty Seven shall defend, indemnify, and
hold Ono and its Affiliates, and Ono’s and its Affiliates’ officers, directors,
employees, and agents (the “Ono Indemnitees”) harmless from and against any and
all Third Party claims, suits, proceedings, damages, expenses (including court
costs and reasonable attorneys’ fees and expenses), and recoveries
(collectively, “Claims”) to the extent that such Claims arise out of, are based
on, or result from (a) the Development, Manufacture or Commercialization of, or
the Medical Affairs Activities conducted with respect to, any Product by Forty
Seven or its Affiliates, distributors, or licensees (other than Ono, its
Affiliates and Sublicensees) (the “Forty Seven Group”); (b) a breach of any of
Forty Seven’s representations, warranties, covenants or obligations under this
Agreement; (c) the intentional misconduct or negligent acts of any Forty Seven
Indemnitee; or (d) [***] pursuant to and in accordance with this Agreement.  The
foregoing indemnity obligation shall not apply (i) to the extent that the Ono
Indemnitees fail to comply with the indemnification procedures set forth in
Section 13.3, solely to the extent Forty Seven’s defense of the relevant Claims
is prejudiced by such failure, or (ii) to the extent that any Claim arises from,
is based on, or results from any activities set forth in Section 13.2 for which
Ono is obligated to indemnify any Forty Seven Indemnitees.

13.2Indemnification by Ono.  Ono shall defend, indemnify, and hold Forty Seven,
its Affiliates and Forty Seven’s and its Affiliates’ officers, directors,
employees, and agents (the “Forty Seven Indemnitees”) harmless from and against
any and all Claims to the extent that such Claims arise out of, are based on, or
result from (a) the Development, Manufacture or Commercialization of, or the
Medical Affairs Activities conducted with respect to, any Product by Ono or its
Affiliates, or its or their Sublicensees, contractors, or distributors (the “Ono
Group”); (b) a breach of any of Ono’s representations, warranties, covenants or
obligations under this Agreement; or (c) the intentional misconduct or negligent
acts of any Ono Indemnitee.  The foregoing indemnity obligation shall not apply
(i) to the extent that the Forty Seven Indemnitees fail to comply with the
indemnification procedures set forth in Section 13.3, solely to the extent Ono’s
defense of the relevant Claims is prejudiced by such failure, or (ii) to the
extent that any Claim arises from, is based on, or results from any activities
set forth in Section 13.1 for which Forty Seven is obligated to indemnify any
Ono Indemnitees.

60

--------------------------------------------------------------------------------

Execution Version

Confidential

 

13.3Indemnification Procedures.  The Party claiming indemnity under this ARTICLE
XIII (the “Indemnified Party”) shall give written notice to the Party from whom
indemnity is being sought (the “Indemnifying Party”) promptly after learning of
such Claim and shall tender the defense of such Claim to the Indemnifying
Party.  The Indemnified Party shall provide the Indemnifying Party with
reasonable assistance, at the Indemnifying Party’s expense, in connection with
the defense of the Claim for which indemnity is being sought.  The Indemnified
Party may participate in and monitor such defense with counsel of its own
choosing at its sole expense.  The Indemnifying Party shall not settle any claim
without the prior written consent of the Indemnified Party, not to be
unreasonably withheld, conditioned, or delayed, unless the settlement involves
only the payment of money, and no admission of wrong-doing or fault by the
Indemnified Party.  The Indemnified Party shall not settle any such claim
without the prior written consent of the Indemnifying Party.  

13.4Non-Exclusive Remedy.  Neither Party shall be obligated to claim
indemnification from the other Party under this Article XIII, and such injured
Party retains all rights to defend itself against any such Claim and pursue in
turn any claims against the other Party it may have in law or equity related to
or arising from such Claim.

13.5Limitation of Liability.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM
OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 13.5 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 13.1 OR 13.2, OR DAMAGES
AVAILABLE FOR A BREACH OF THE EXCLUSIVITY OBLIGATIONS UNDER SECTION 2.10 OR
BREACH OF CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE XI OR ARISING FROM A PARTY’S
GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT.

13.6Insurance. Each Party shall procure and maintain insurance, including
product liability insurance, adequate to cover its obligations hereunder and
which are consistent with normal business practices of prudent companies
similarly situated at all times during which any Product is being clinically
tested in human subjects or commercially distributed or sold by such Party.  It
is understood that such insurance shall not be construed to create a limit of
either Party’s liability with respect to its indemnification obligations under
this ARTICLE XIII.  Each Party shall provide the other Party with written
evidence of such insurance upon request.  Each Party shall provide the other
Party with written notice at least [***] prior to the cancellation, non‑renewal,
or material change in such insurance or self‑insurance which materially
adversely affects the rights of the other Party hereunder.

61

--------------------------------------------------------------------------------

Execution Version

Confidential

 

ARTICLE XIV
TERM AND TERMINATION

14.1Term.  

14.1.1This Agreement shall become effective on the Effective Date and, unless
earlier terminated pursuant to this ARTICLE XIV, shall remain in effect until
the expiration of all Royalty Terms in all countries in the Ono Territory (the
“Term”).  

14.1.2Following the expiration (but not earlier termination) of each Royalty
Term with respect to a Product in country, Ono’s license under Section 2.1.1
shall become fully paid-up with respect to such Product in such country.  

14.1.3 Following the expiration (but not earlier termination) of all Royalty
Terms with respect to all Products in all countries in the Ono Territory, Forty
Seven’s license under Section 2.4.1 shall become non-exclusive.  

14.2 Termination for Convenience.  Ono shall have the right to terminate this
Agreement in its entirety or in any country in the Ono Territory, on a
country-by-country basis, for any or no reason upon ninety (90) days’ written
notice to Forty Seven prior to the First Commercial Sale of the first Product
hereunder, or upon one hundred and eighty (180) days’ written notice following
the First Commercial Sale of the first Product hereunder, provided that, upon
such termination:

14.2.1Where such termination is on a country-by-country basis, such country
shall be excluded from the Ono Territory;

14.2.2Ono shall not, during the notice period for such termination, take any
action that could reasonably be expected to have a material adverse impact on
the further Development and Commercialization of the Product; provided, however,
that Ono shall have the right to take any actions it deems reasonably necessary
or appropriate to avoid any human health or safety problems;

14.2.3Ono shall be required to perform any outstanding obligations of Ono that
existed or accrued prior to the effective date of such termination; and

14.2.4the JSC shall coordinate the wind-down of Ono’s efforts under this
Agreement and the provisions of Section 14.5 shall apply.

62

--------------------------------------------------------------------------------

Execution Version

Confidential

 

14.3Termination for Breach.  Forty Seven shall have the right to terminate this
Agreement upon written notice to Ono if Ono, after receiving written notice from
Forty Seven identifying such material breach by Ono, fails to cure such breach
within [***] from the date of such notice (or within [***] notice in the event
such breach is solely based upon Ono’s failure to pay any amounts due Forty
Seven hereunder).  Ono shall have the right to terminate this Agreement upon
written notice to Forty Seven if Forty Seven, after receiving written notice
identifying a material breach by Forty Seven of its obligations under this
Agreement, fails to cure such breach within [***] from the date of such notice
(or within [***] notice in the event such breach is solely based upon Forty
Seven’s failure to pay any amounts due Ono hereunder).  If (a) any material
breach in question takes place with respect only to a certain country in the Ono
Territory, other than Japan, and (b) such material breach does not jeopardize
the non-breaching Party’s rights and benefits in other country(ies), the
non-breaching Party’s right to terminate this Agreement shall be limited to such
Product in such country.  For clarity, (i) Forty Seven shall have the right to
terminate this Agreement in its entirety if there is any material breach by Ono
that relates to Japan that is not cured within the time periods set forth above,
and (ii) the non-breaching Party shall not be obligated to terminate this
Agreement for any breach as permitted above and, irrespective of whether such
Party terminates this Agreement, shall be entitled to seek all available
remedies and damages for such breach in accordance with Section 15.3.

14.4Termination for Insolvency. Forty Seven shall have the right to terminate
this Agreement upon written notice to Ono if Ono makes a general assignment for
the benefit of creditors, appoints or suffers appointment of a receiver or
trustee over all or substantially all of its property, files a petition under
any bankruptcy or insolvency act or has any such petition filed against it which
is not dismissed, discharged, bonded or stayed within [***] after the filing
thereof.  Ono shall have the right to terminate this Agreement upon written
notice to Forty Seven if Forty Seven makes a general assignment for the benefit
of creditors, appoints or suffers appointment of a receiver or trustee over all
or substantially all of its property, files a petition under any bankruptcy or
insolvency act or has any such petition filed against it which is not dismissed,
discharged, bonded or stayed within [***] after the filing thereof.  

14.5Forty Seven Rights upon Termination of the Agreement. Upon the early
termination of this Agreement under Section 14.2, Section 14.3, Section 14.4, or
Section 16.3, the following shall apply (in addition to any other rights and
obligations under Section 14.2 or otherwise under this Agreement with respect to
such termination); provided that in the event of a termination under Section
14.2, the following shall apply only with respect to the country(ies) to which
such termination applies:

14.5.1Licenses.  

14.5.1.1Upon termination by Ono under Section 14.2 or by Forty Seven under
Section 14.3, Section 14.4 or Section 16.3, Ono hereby grants to Forty Seven
(effective as of the effective date of such termination) an exclusive (even as
to Ono and its Affiliates), fully paid-up license, with the right to grant
multiple tiers of sublicenses, under any Ono Technology to Develop, Manufacture,
have Manufactured, use, Commercialize, import, export and otherwise exploit any
and all Licensed Antibodies and Products, effective upon the date of such
termination, (a) if this Agreement is only terminated in some but not all
countries in the Ono Territory, in (i) any such terminated country(ies) in the
Ono Territory and (ii) the Forty Seven Territory, and (b) if this Agreement is
terminated in its entirety, worldwide.

63

--------------------------------------------------------------------------------

Execution Version

Confidential

 

14.5.1.2Upon termination by Ono under Section 14.3, Section 14.4 or Section
16.3, Ono hereby grants to Forty Seven (effective as of the effective date of
such termination) an exclusive (even as to Ono and its Affiliates),
royalty-bearing license, with the right to grant multiple tiers of sublicenses,
under any Ono Technology to Develop, Manufacture, have Manufactured, use,
Commercialize, import, export and otherwise exploit any and all Licensed
Antibodies and Products (a) if the Agreement is only terminated in some but not
all countries in the Ono Territory, (i) in any such terminated country(ies) in
the Ono Territory and (ii) the Forty Seven Territory, and (b) if the Agreement
is terminated as set forth above in its entirety, worldwide.  Such royalty shall
be established in accordance with Section 14.5.6.

14.5.2Regulatory Materials; Data.  To the extent permitted by Applicable Laws,
Ono shall transfer and assign to Forty Seven all Regulatory Filings and
Regulatory Approvals for the Products in any terminated country(ies) in the Ono
Territory, and all Data from all preclinical, non-clinical, and clinical studies
of Products conducted by or on behalf of Ono, its Affiliates, or Sublicensees,
and all pharmacovigilance data (including all Adverse Event Data), free and
clear of any liens or encumbrances; provided that, to the extent the foregoing
assignment is not permitted by Applicable Laws, Ono hereby grants to Forty
Seven, effective as of the effective date of such termination, an exclusive
(even as to Ono and its Affiliates) license, with the right to grant multiple
tiers of sublicenses, under such Regulatory Filings, Regulatory Approvals and
Data to research, Develop, Manufacture, have Manufactured, use, Commercialize,
import, export and otherwise exploit any and all Licensed Antibodies and
Products worldwide.  If this Agreement is terminated by Ono pursuant to Sections
14.3 or 14.4, such transfer, assignment or license shall be royalty-bearing in
accordance with Section 14.5.6.  If this Agreement is terminated other than by
Ono pursuant to Sections 14.3 or 14.4, the consideration for such transfer,
assignment or license mentioned above shall be zero (0).

14.5.3Trademarks.  Except if this Agreement is terminated by Ono pursuant to
Sections 14.3 or 14.4, upon Forty Seven’s written request, Ono shall assign to
Forty Seven its rights to the Product Trademark in the Ono Territory (if any),
at Ono’s sole cost and expense.

14.5.4Transition Assistance.  Up to [***] from the effective date of such
termination, Ono shall provide such assistance as may be reasonably necessary to
transfer or transition over a reasonable period of time to Forty Seven all Ono
Know-How and Joint Know-How, or then-existing commercial contractual
arrangements (if permitted by the terms of such contracts) that are necessary or
useful for Forty Seven to commence or continue Developing, conduct Manufacturing
of, or Commercializing Products in the terminated country, to the extent Ono is
then performing or having performed such activities, (a) if this Agreement is
terminated by Ono under Section 14.3, at Forty Seven’s cost, or (b) if this
Agreement is terminated by Ono under Section 14.2 or by Forty Seven under
Section 14.3, at Ono’s cost. Ono shall use Commercially Reasonable Efforts, upon
request of Forty Seven, to transfer any agreements or arrangements with Third
Party suppliers or vendors to supply or sell Products in the terminated
country.  To the extent that any contract between Ono and a Third Party for the
supply of a Product for the Ono Territory is not assignable to Forty Seven, then
Ono shall reasonably cooperate with Forty Seven, at Forty Seven’s cost, to
arrange to continue to obtain such supply from such entity.

64

--------------------------------------------------------------------------------

Execution Version

Confidential

 

14.5.5Remaining Inventories.  Forty Seven shall have the right to purchase from
Ono all of the inventory of Products held by Ono as of the effective date of
such termination at a price equal to [***] for such Product (which, for Product
purchased by Ono from Forty Seven shall be [***]).  Forty Seven shall notify Ono
whether Forty Seven elects to exercise such right within [***] after receiving
notice from Ono reporting such inventory as of the date of such termination.  If
Forty Seven does not exercise such right, Ono shall have the right to sell in
the Ono Territory any such remaining inventory in accordance with Applicable
Laws over a period of no greater than [***] after the effective date of such
termination.

14.5.6[***]

14.6Survival.  Expiration or termination of this Agreement shall not relieve the
Parties of any obligation accruing prior to such expiration or termination.
Without limiting the foregoing, the following provisions shall survive any
expiration or termination of this Agreement: ARTICLES I, XIII, XV and XVI
(excluding Section 16.14), and Sections 2.2.1(b), 2.5, 2.8.1, 2.11, 2.12, 9.3
and 9.4 (solely with respect to sales occurring prior to the effective date of
expiration or termination), 9.5 (solely with respect to Global Common Costs,
Manufacturing Costs and other reimbursements occurring, or that are committed to
and non-cancellable, prior to the effective date of expiration or termination),
9.6, 9.7, 9.8, 9.9, 10.2, 10.4, 10.5, 11.1, 11.2, 11.4, 12.4, 14.5 and 14.6.
  In addition, the following Sections shall survive expiration (but not earlier
termination) of this Agreement: Sections 2.3, 14.1.2 and 14.1.3.

ARTICLE XV
DISPUTE RESOLUTION

15.1Disputes.  The Parties recognize that disputes as to certain matters may
from time to time arise during the Term which relate to either Party’s rights
and/or obligations hereunder.  It is the Parties’ objective to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to
litigation.  To accomplish this objective, the Parties agree to follow the
procedures set forth in this ARTICLE XV to resolve any controversy or claim
arising out of, relating to, or in connection with any provision of this
Agreement if and when a dispute arises under this Agreement.  

15.2Arising Between the Parties.  Except as otherwise provided in Section 3.3,
with respect to all disputes arising between the Parties, including any alleged
failure to perform, or breach, of this Agreement, or any issue relating to the
interpretation or application of this Agreement, or any question regarding its
existence, validity or termination, if the Parties are unable to resolve such
dispute within [***] after such dispute is first identified by either Party in
writing to the other Party, the Parties shall refer such dispute to the
Executive Officers for attempted resolution by good faith negotiations within
[***] after such notice is received.  

65

--------------------------------------------------------------------------------

Execution Version

Confidential

 

15.3Binding Arbitration.  If the Executive Officers are not able to resolve a
dispute referred to them under Section 15.2 (other than a dispute of the JSC
pursuant to Section 3.3.1, which shall be subject to Section 3.3.2) within such
[***] period, and subject to Section 15.4, such dispute shall be finally
resolved through binding arbitration, which arbitration may be initiated by
either Party at any time after the conclusion of such period, on the following
basis:

15.3.1The seat, or legal place, of arbitration shall be [***].  The language of
the arbitration shall be English.  

15.3.2The arbitration shall be made in accordance with the current Rules of
Arbitration of International Chamber of Commerce (ICC) by three (3) arbitrators
appointed in accordance with the said Rules. Each Party shall nominate one (1)
arbitrator, and the two (2) arbitrators so nominated shall nominate a third
(3rd) arbitrator, who shall act as the chairperson.

15.3.3Judgment upon the award rendered by such arbitrator shall be binding on
the Parties and may be entered by any court or forum having jurisdiction.

15.3.4Either Party may apply to the arbitrators for interim injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved.  Further, either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of such Party pending the
arbitration award.

15.3.5The arbitrators shall have no authority to award punitive or any other
type of damages not measured by a Party’s compensatory damages.  [***].  

15.3.6The tribunal may include in its award an allocation to any Party of costs
and expenses relating to the arbitration, excluding lawyers’ fee, as the
tribunal deems reasonable.  Each Party shall bear its own cost and expenses for
its own lawyers.

15.3.7If the tribunal orders production of documents, the tribunal shall take
guidance from the IBA Rules on the Taking of Evidence in International
Arbitration as current on the date of the commencement of the arbitration.  The
existence and content of the arbitral proceedings, any information exchanged
between Parties during the arbitral proceedings and any rulings or award shall
be kept confidential by the Parties and members of the tribunal except (a) to
the extent that disclosure may be required of a Party to fulfill a legal duty,
protect or pursue a legal right, or enforce an award in bona fide legal
proceedings before a court or other judicial authority, (b) with the written
consent of the Parties, (c) where necessary for the preparation or presentation
of a claim or defense in such arbitration, (d) where such information is already
in the public domain other than as a result of a breach of this clause, or (e)
by order of the tribunal upon application of a Party.

15.3.8In no event shall an arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the dispute,
controversy, or claim would be barred by the applicable statute of limitations.

66

--------------------------------------------------------------------------------

Execution Version

Confidential

 

15.4Patent and Trademark Dispute Resolution. Any dispute, controversy, or claim
relating to the scope, validity, enforceability, or infringement of any patent
rights covering the manufacture, use, or sale of any Product or of any trademark
rights relating to any Licensed Antibody or Product shall be submitted to a
court of competent jurisdiction in the country or jurisdiction in which such
patent or trademark rights were granted or arose.  

ARTICLE XVI
OTHER PROVISIONS

16.1Governing Law.  This Agreement and all disputes arising out of or related to
this Agreement or any breach hereof shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, United States,
without reference to its conflicts of law principles. The Parties hereby agree
to exclude the application of the United Nations Convention on Contracts for the
International Sale of Goods.

16.2Performance Through Affiliates.  Each Party may discharge any obligation and
exercise any right hereunder through any of its Affiliates (without an
assignment of this Agreement), subject to Section 2.2.  Each Party shall remain
directly liable the other Party with respect to the performance of any of its
Affiliates.

16.3Force Majeure.  Both Parties will be excused from the performance of their
obligations under this Agreement, other than the obligation to make monetary
payments, and neither Party will be held liable or responsible to the other
Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement, to the
extent that such performance is prevented by force majeure and the nonperforming
Party promptly provides notice thereof to the other Party.  The Parties shall
attempt to seek a mutually acceptable solution within the spirit and intent of
this Agreement.  If (i) such inability to perform continues for a period more
than [***], (ii) the Parties fail to find a mutually acceptable solution as
above mentioned and (iii) nonperforming Party fails to uses Commercially
Reasonable Efforts to remedy its inability to perform and to mitigate the
effects of the circumstance of force majeure, then the other Party may terminate
this Agreement upon [***] prior written notice to the nonperforming Party.  For
purposes of this Agreement, a force majeure event will include conditions beyond
the reasonable control and without the fault of a Party, such as an act of God,
voluntary or involuntary compliance with any regulation, law, or order of any
government, war, an act of terrorism, civil commotion, labor strike or lock-out,
epidemic, failure or default of public utilities or common carriers, destruction
of production facilities or materials by fire, earthquake, storm, or like
catastrophe; provided, however, the payment of amounts due and owing hereunder
may not be delayed by the payor because of a force majeure affecting the payor.

67

--------------------------------------------------------------------------------

Execution Version

Confidential

 

16.4Assignment.  

16.4.1Neither this Agreement nor any obligation of a Party hereunder may be
assigned by either Party without the prior written consent of the other Party;
provided, however, that either Party may, without the other Party’s written
consent, assign this Agreement and its rights and obligations hereunder in its
entirety to (a) any of its Affiliates, or (b) any purchaser of all, or
substantially all, of its assets to which this Agreement relates, or (c) any
successor corporation resulting from any merger, consolidation, share exchange,
or other similar transaction, provided that any such successor corporation shall
assume all obligations of its assignor under this Agreement and provided further
that either Party may assign or sell its rights to receive any amounts due
hereunder (and the other Party shall cooperate reasonably with such Party in
connection therewith).  This Agreement will inure to the benefit of Ono and
Forty Seven and their respective successors and permitted assigns.  Any
assignment of this Agreement that is not made in accordance with this Section
16.4 shall be null and void and of no legal force or effect.

16.4.2Notwithstanding anything herein to the contrary, in the event of (a) a
transaction by a Party described in Section 16.4.1(b) or (c), or (b) the
acquisition by a Party or any of its Affiliates of all or substantially all of
the business of a Third Party (such Third Party, an “Acquiree”), whether by
merger, consolidation, divestiture, restructure, sale of stock, sale of assets
or otherwise, the intellectual property of the acquiring entity or the Acquiree,
as applicable, and their respective Affiliates, as such intellectual property
exists immediately prior to the consummation of such transaction or is developed
or acquired thereafter without use of the other Party’s Confidential
Information, Know-How or Patents, shall not be included in the intellectual
property licensed hereunder or otherwise subject to this Agreement.

16.5Severability.  In the event any one or more of the provisions contained in
this Agreement should be held invalid, illegal, or unenforceable in any respect,
the validity, legality, and enforceability of the remaining provisions contained
herein will not in any way be affected or impaired thereby.  The Parties will in
such an instance use their best efforts to replace the invalid, illegal or
unenforceable provision(s) with valid, legal, and enforceable provision(s) that
implement the purposes of this Agreement.

16.6Notices.  Any notice to be given under this Agreement must be in writing and
delivered either in person, or by (a) air mail (postage prepaid) requiring
return receipt, (b) overnight courier, or (c) facsimile confirmed thereafter by
any of the foregoing, to the Party to be notified at its address(es) given
below, or at any address such Party may designate by prior written notice to the
other Party in accordance with this Section 16.6.  Notice shall be deemed
sufficiently given for all purposes upon the (i) date of actual receipt; or (ii)
if sent by facsimile, the date of confirmation of receipt if during the
recipient’s normal business hours, otherwise the next business day.

If to Forty Seven, notices must be addressed to:

 

Forty Seven, Inc.

1490 O’Brien Drive, Suite A

Menlo Park, CA 94025, United States

Attention: [***]

Fax: [***]

 

68

--------------------------------------------------------------------------------

Execution Version

Confidential

 

If to Ono, notices must be addressed to:

 

Ono Pharmaceutical Co., Ltd.

8-2, Kyutaromachi 1-chome, Chuo-ku

Osaka 541-8564, Japan

Attention: [***]

Fax: [***]

 

16.7Time of the Essence.  Each Party depends upon the other Party’s timely
performance of its obligations hereunder and, therefore, time is of the essence
with regard to the other Party’s performance hereunder.

16.8Entire Agreement; Amendments.  This Agreement, including the schedules,
contains the entire understanding of the Parties with respect to the subject
matter herein.  This Agreement supersedes all prior and contemporaneous
agreements and communications, whether oral, written, or otherwise, concerning
any and all matters contained herein, including the Confidentiality
Agreements.  Except as expressly set forth herein, this Agreement may be amended
or modified only by a written instrument duly executed by both Parties.

16.9Relationship of the Parties.  It is expressly agreed that Forty Seven and
Ono are independent contractors and that the relationship between the two
Parties will not constitute a partnership, joint venture, or agency.  Neither
Forty Seven nor Ono will have the authority to make any statements,
representations, or commitments of any kind, or to take any action, which will
be binding on the other Party, without the prior written consent of the other
Party.  Nothing contained in this Agreement shall be deemed to make any member
of the JSC or any subcommittee (or any other committees or working groups) a
partner, agent, or legal representative of the other Party, or to create any
fiduciary relationship for any purpose whatsoever.  Except as may be explicitly
provided this Agreement, no member of the JSC or any subcommittee (or any other
committee or working group) will have any authority to act for, or to assume any
obligation or responsibility on behalf of, any other member of the JSC or any
subcommittee (or any other committee or working group) of the other Party.

16.10Waiver.  The waiver by either Party of any right hereunder or of the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by such
other Party whether of a similar nature or otherwise.   Any waiver by a Party of
a particular term or condition will be effective only if set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition.

16.11Third Party Beneficiaries.  Except as otherwise expressly provided in this
Agreement, nothing herein expressed or implied is intended or will be construed
to confer upon or to give to any Third Party any rights or remedies by reason of
this Agreement.  Except as otherwise expressly provided in this Agreement, there
are no intended Third Party beneficiaries under or by reason of this
Agreement.  

16.12Further Assurances. Upon the other Party’s request, each Party agrees to
execute, acknowledge, and deliver such further instruments, and to do all such
other acts, as may be reasonably agreed by the Parties as necessary or
appropriate to carry out the purposes and intent of this Agreement.

69

--------------------------------------------------------------------------------

Execution Version

Confidential

 

16.13Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  This Agreement may be executed and
delivered electronically or by facsimile and upon such delivery such electronic
or facsimile signature will be deemed to have the same effect as if the original
signature had been delivered to the other Party.

16.14Anti-Bribery and Anti-Corruption. The Parties shall acknowledge and agree
that there are anti-bribery and anti-corruption laws, including US Foreign
Corrupt Practices Act, the UK Bribery Act 2010, Japan Unfair Competition
Prevention Act and China Anti Commercial Bribery Laws, that prohibit the
payment, offering, and/or receiving, as the case may be, of anything of value to
or from, a government employee, official, or private individual, for the purpose
of (i) inducing or influencing any governmental act, or decision affecting one
Party, (ii) helping one  Party obtain or retain any business, or (iii) giving
otherwise improperly benefit of one Party’s business activities, and such laws
prohibit a Party from being involved with clients, contractors, agents,
consultants, advisors or other third parties involved in such activity.  Each
Party shall agree to refrain from any activity that would constitute a violation
of such laws in connection with this Agreement.  Each Party shall further ensure
that its and/or its Affiliates’ directors, officers, employees, agents, and
Sublicensee shall follow and observe all relevant obligations and
responsibilities in compliance with anti-bribery and anti-corruption laws in its
performance under this Agreement.  Each Party shall indemnify the other Party
and its directors, officers, employees, agents, and Sublicensee against any and
all liabilities, losses and expenses, including any civil or criminal fines
imposed by any relevant government or regulatory authority and any legal fees,
costs and expenses, which the other Party and its directors, officers, employees
and agents may incur as a result of its breach of this Section 16.14.  Breach of
anti-bribery and anti-corruption laws by one Party, its Affiliates, its and
their directors, officers, employees, agents, and Sublicensee shall entitle the
other Party to terminate this Agreement upon ten (10) days’ prior written notice
to such other Party.

16.15Interpretation.  The headings of clauses contained in this Agreement
preceding the text of the sections, subsections and paragraphs hereof are
inserted solely for convenience and ease of reference only and shall not
constitute any part of this Agreement, or have any effect on its interpretation
or construction.  All references in this Agreement to the singular shall include
the plural where applicable.  Unless otherwise specified, references in this
Agreement to any Article shall include all Sections, subsections, and paragraphs
in such Article, references to any Section shall include all subsections and
paragraphs in such Section, and references in this Agreement to any subsection
shall include all paragraphs in such subsection.  The word “including” and
similar words means including without limitation.  The word “or” means “and/or”
unless the context dictates otherwise because the subject of the conjunction are
mutually exclusive.  The word “will” shall be construed to have the same meaning
and effect as the word “shall”.  The words “herein,” “hereof,” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Section or other subdivision.  All references to days in this
Agreement mean calendar days, unless otherwise specified.  Ambiguities and
uncertainties in this Agreement, if any, shall not be interpreted against either
Party, irrespective of which Party may be deemed to have caused the ambiguity or
uncertainty to exist.  This Agreement has been prepared in the English language
and the English language shall control its interpretation.  In addition, all
notices required or permitted to be given hereunder, and all written,
electronic, oral, or other communications between the Parties regarding this
Agreement shall be in the English language.

{Signature Page Follows}

 

70

--------------------------------------------------------------------------------

Execution Version

Confidential

IN WITNESS WHEREOF, the Parties have executed this Exclusive License and
Collaboration Agreement to be effective as of the Effective Date.

 

FORTY SEVEN, INC.

 

ONO PHARMACEUTICAL CO., LTD.

 

By:

 

 

 

 

By:

 

 

Name:

 

[***]

 

Name:

 

[***]

Title:

 

[***]

 

Title:

 

[***]

 

 




 

--------------------------------------------------------------------------------

Execution Version

Confidential

EXHIBIT A

 

[***]

 

 

 

 




 

--------------------------------------------------------------------------------

Execution Version

Confidential

EXHIBIT B

Forty Seven Patents

 

[***]




 

--------------------------------------------------------------------------------

Execution Version

Confidential

EXHIBIT C

Hu5F9-G4

 

[***]

 




 

--------------------------------------------------------------------------------

Execution Version

Confidential

EXHIBIT D

Upstream Agreements

 

 

1.

[***]

 

 